DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/13/2022 and 06/13/2022 and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
This office action is responsive to applicant’s amendment filed on June 13, 2022. Claims 1, 2, 7, 9, 10, 12, 13, 15, 17, 18 and 20-22 are amended. No claims are canceled or added. Claims 1-22 remain pending in the application.
The assignment data submitted on 06/21/2021 has been considered. 
The previous objection to claims 1, 10, 11, 15-18 and 20-22 has been withdrawn due to Applicant’s amendment. 
The previous double patenting rejection has been withdrawn due to Applicant’s filing eTD.
The Examiner maintains the previous claims rejection under 112 (b) because Applicant fails to amend those claims.
The Examiner maintains the objection to the Abstract. Although the Applicant argues that the Abstract has been amended to reduce the number of word count, the Applicant did not submit a formal amended Abstract in a separate sheet as required. Therefore, the objections is maintained.  
Examiner note
Since multiple claim sets are submitted in the same date, the Examiner has considered the latest claim set which has 33 pages.  
ABSTRACT
The abstract of the disclosure is objected to because the abstract should be in narrative form
and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in
length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether
there is a need for consulting the full patent text for details. Correction is required. See MPEP §
608.01(b).
Claim Objections
Claims 1, 10 and 16 are objected to because they recite the term “No-Op” which does not clearly indicate this term stands for. However, for the examination purpose, the Examiner has considered this term as “no optional”. 
Claims 1, 10 and 16 are objected to because they recite the term “INNATE” this acronyms term is not defined in the claims at least for the first time and also it is not defined in the specification and thus, it is hard for the Examiner to define or equate this acronyms term. However, for the examination purpose, the Examiner has considered this acronyms term based on Meriam Webster dictionary as “ belonging to the essential nature of something”. Please clarify this term. 
Claims 1-22 are objected to because the claimed limitations include multiple parentheses () in the claims. Please make appropriate corrections by removing the parentheses.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Olmsted Thompson (US. Pub. No. 2018/0004503 A1, hereinafter Olmsted) view of Klimetschek et al. (US. Pub. No. 2014/0047086 A1, hereinafter Klimetschek).

Regarding claim 1.
        Olmsted teaches a computer-implemented method used in one or more first computers for facilitating Internet application services between said one or more first computers and one or more second computers coupled to a network, the method comprising the steps of: uploading, by said-one-of-the-first-computers, a virtual machine with an installed host helper program (for use by an Internet application service) to a computing cloud (Olmsted teaches in Fig. 2 and Para. [0028]-[0030] an internet-connected distributed computer system which includes one or more computers in in virtual network data center); and 
           requesting, by said-one-of-the-first-computers, to said computing cloud to publish (for use by Internet users) said Internet application service (provided by a cloud instance of said computing cloud) at a website of a server (note that the term “publish” is equivalent to “start” per Applicant’s disclosure Para. [0055]. Olmsted teaches in Figs. 2 and 3 Para. [0002] including cloud-computing facilities, that feature hundreds, thousands, tens of thousands, or more high-end servers, each including multiple multi-core processors, that can access remote computer systems and that can be accessed by remote client computers throughout the world through sophisticated electronic communications and start (i.e., publish) internet application services that include different web sites provided by hundreds of thousands of different web servers throughout the world as narrated in Para. [0028]-[0030]), and: 
           (a). (said requesting, by said-one-of-the-first-computers, to said computing cloud to publish said Internet application service (of said-one-of-the-first-computers) for use by Internet users) enables said server to publish (for use by Internet users) said Internet application service at said website of said server (Olmsted teaches in Para. [0057]-[0058] request message is sent to the client server and further the system starts internet application services that include different web sites provided by hundreds of thousands of different web servers throughout the world as narrated in Para. [0028]-[0030]); and 
           (b). (said requesting, by said-one-of-the-first-computers, to said computing cloud to publish said internet application service (of said-one-of-the-first-computers) for use by Internet users at said website of said server) enables said server to request (by said server) to said computing cloud to send to said server, a first Internet protocol (IP) address corresponding to a cloud instance (of said computing cloud and) of said-one- of-the-first-computers providing said internet application service (using said host helper program), wherein said cloud instance (of said computing cloud and) of said- one-of-the-first-computers is communicatively coupled to said-one-of-the-first- computers (Olmsted teaches in Para. [0052] and Internet layer is concerned with assigning unique addresses, known as “IP addresses,” to both the sending computer and the destination computer for a message and routing the message through the Internet to the destination computer. Internet-layer datagrams are finally transferred, by the operating system, to communications hardware, such as a network-interface controller (“NIC”) which embeds the Internet-layer datagram 1164 into a link-layer datagram 1170 that includes a link-layer header 1172 and generally includes a number of additional bytes 1174 appended to the end of the Internet-layer datagram and further in Para. [0057]-[0058] request message is sent to the client server and further the system starts internet application services that include different web sites provided by hundreds of thousands of different web servers throughout the world as narrated in Para. [0028]-[0030]); and 
          (c). (said requesting, by said-one-of-the-first-computers, to said computing cloud to publish said internet application service at said website of said server enables) said server to request said computing cloud to send to said server, a first IP address Direct Network Connections Using Cloud Instance for Internet corresponding to "a cloud instance (of said computing cloud and providing said Internet application service) of said-one-of-the-first-computers" (herein-after-called- the-'host-computer-cloud-instance'), which (said server's request) enables said computing cloud to operate: (c)(i). (Optional or No-Op:) (said requesting, by said-one-of-the-first-computers, to said computing cloud to publish said Internet application service at said website of said server, enables said requesting-(in sub step-"(b)" above) by said server to said computing cloud which enables said computing cloud) to optionally send (if-available) (previous/ as)-(saved)-"' connection-information'-and/or- IP-address"' of ("previous/last") host-computer-cloud-instance-providing-(SAME)-requested-to-be- published-(by-said-one-of-the-first-computers) said-Internet-application-service, and from the (SAME)-server's-"last"-request for "'connection-information' -and 'or-'IP- address"' of the host-computer-cloud-instance-(providing-(SAME)-requested-internet- application-service) to (be sent to) the (SAME)-server (note that sending the previous saved connection information or IP address of host computer is optional and also VCC server is equivalent to the claimed “same server”. Olmsted teaches in Para. [0038] host computer includes a hardware layer 502 and a virtualization layer 504 that provides a simulated hardware interface 508 to an operating system 572 and further teaches in Para. [0050] that the virtual-cloud-connector nodes (“VCC nodes”) and a VCC server (i.e., same server), components of a distributed system that provides multi-cloud aggregation and that includes a cloud-connector server and cloud-connector nodes that cooperate to provide services that are distributed across multiple clouds. VMware vCloud™ VCC servers and nodes are one example of VCC server and nodes. In FIG. 10, seven different cloud-computing facilities are illustrated 1002-1008). (vi) (said request by the server to said computing cloud enables said computing cloud) to send (by said computing cloud) to the server said first IP address (Olmsted teaches in Para. [0052] and Internet layer is concerned with assigning unique addresses, known as “IP addresses,” to both the sending computer and the destination computer for a message and routing the message through the Internet to the destination computer), (said-computing-cloud) responsive to said computing cloud receiving said request, from the server, to send to the server a first IP address corresponding to a cloud instance (of said computing cloud and) providing said Internet application service requested by said-one-of-the-first- computers (Olmsted teaches in Para. [0065] and [0067] the distributed service-based application is upgraded while continuing to execute and service client requests, with individual instances or groups of instances upgraded sequentially, over time and the upgrade is strictly sequential, while, in other cases, the upgrade is carried out group-by-group. This process continues, as shown in FIG. 16C. In FIG. 16D, a problem occurs with node 1620 after the highest-level upgrade service has initiated upgrade 1621 of that node); and 
        receiving, by the server (and responsive to the server requesting said computing cloud to send to the server an IP address corresponding to a cloud instance (of said computing cloud and) providing said Internet application service of said-one-of-the- first-computers), from said computing cloud said first IP address corresponding to said cloud instance of said-one-of-the-first-computers providing said Internet application service (Olmsted teaches in Para. [0052] and Internet layer is concerned with assigning unique addresses, known as “IP addresses,” to both the sending computer and the destination computer for a message and routing the message through the Internet to the destination computer): and storing, by the server, said first IP address (received from said computing cloud, and) corresponding to said cloud instance (of said computing cloud and) of said-one-of- the-first-computers, and providing said Internet application service requested by said- one-of-the-first-computers (Olmsted teaches in Para. [0028] FIG. 2 illustrates an Internet-connected distributed computer system. As communications and networking technologies have evolved in capability and accessibility, and as the computational bandwidths, data-storage capacities, and other capabilities and capacities of various types of computer systems have steadily and rapidly increased). But, Olmsted does not explicitly teach requested-internet- application-service) to (be sent to) the (SAME)-server which (sending (previous/LAST)-(saved)-"-connection-information'- and/or- IP-address-" of (previous/last) host-computer-cloud-instance-(providing- (SAME)-requested-Internet-application-service) 
cloud)-response-delay"-(due-to-need-to-do- processing-by-computing-cloud-to-create/select-its-cloud-instance(s)), BEFORE- selected-(fastest)-cloud-instance-CAN-RESPOND-to-request(s) for-Internet- application-service, would all on prompt-(almost- instant/zero)-response-(time) to the (SAME)-server's-and/or-(SAME)-said-one-of- the-first-host-computer's-and/or-(multiple)-Internet-users'-(new/next)-request(s) for the (SAME-requested)-Internet-application-service, and - which (LAST-"connection-information") allows-avoiding-(computing- cloud's)-(INNATE)-(nultiple)-seconds'-'-(cloud)-response-delay"-(due-to-need-to-do- processing-by-computing-cloud-to-create/select-its-cloud-instance(s)), BEFORE- selected-(fastest)-cloud-instance-CAN-RESPOND-to-request(s) for-Internet- application 
       i) ii) (said request by the server to said computing cloud enables said computing cloud) to launch a group of not-less-than-one-(which-is-one-or-more) cloud instance(s), wherein each-of-the-said-(not-less-than-one)-cloud-instance(s) (is/are) providing said Internet application service (requested by said-one-of-the-first- computers); and (ii)(a) (ii)(a) (said request by the server to said computing cloud enables said computing cloud) to (not-less-than-zero)-(which-is-zero-or-one-or-more)- attempt(s) to connect to each-of-the-(not-les-than-one)-said-cloud-instance(s) (in said group-of-(not-less-than-one)-cloud-instance(s)): and (ii)(b)(ii)(b) (said request by the server to said computing cloud enables said computing cloud) to receive "not-less-than-zero"-(which-is-zero-or-one-or-more)- response(s) from each of the-(not-less-than-one)-said-cloud-instance(s) (in said group- of-(not-less-than-one)-cloud-instance(s)): and  (iii) (said request by the server to said computing cloud enables said computing cloud) to select as the host-computer cloud instance the (one)-fastest-cloud-instance-to-respond, allowing:
         fastest-cloud-instance-(to-respond) / host-computer-cloud-instance to provide fastest)_said Internet application service(response-tine) to Internet users ); and
       (iv) (said request by the server to said computing cloud enables said computing cloud) to use-(and-assign-and-save) the IP address of said selected one)-fastest--cloud-instance-(to-respond) as the first IP address and (as) the IP address of the host computer cloud instance; and
      (v). (said request by the server to said computing cloud enables said computing cloud) to have said said-selected (one)-(fastest-to-respond) cloud instance (which IP address was used-and-assigned-to-be said first II address, and which (cloud instance) provides said Internet application service requested by said-one-of-the-first- computers) to be communicatively coupling to said-one-of-the-first-computers.
      However, Klimetschek teaches requested-internet- application-service) to (be sent to) the (SAME)-server which (sending (previous/LAST)-(saved)-"-connection-information'- and/or- IP-address-" of (previous/last) host-computer-cloud-instance-(providing- (SAME)-requested-Internet-application-service) cloud)-response-delay"-(due-to-need-to-do- processing-by-computing-cloud-to-create/select-its-cloud-instance(s)), BEFORE- selected-(fastest)-cloud-instance-CAN-RESPOND-to-request(s) for-Internet- application-service (Klimetschek teaches in Para. [0010]-[0011] significant delay between when additional capacity is needed and when the additional capacity becomes available for use. To help prevent this from occurring, the user may create a pool of hot spare nodes and the application is a web-based application that is accessed using a standard web browser. The user logs into the application and selects an option to create a new hot spare pool), would all on prompt-(almost- instant/zero)-response-(time) to the (SAME)-server's-and/or-(SAME)-said-one-of- the-first-host-computer's-and/or-(multiple)-Internet-users'-(new/next)-request(s) for the (SAME-requested)-Internet-application-service, and - which (LAST-"connection-information") allows-avoiding-(computing- cloud's)-(INNATE)-(nultiple)-seconds'-'-(cloud)-response-delay"-(due-to-need-to-do- processing-by-computing-cloud-to-create/select-its-cloud-instance(s)), BEFORE- selected-(fastest)-cloud-instance-CAN-RESPOND-to-request(s) for-Internet- application(Klimetschek teaches in Para. [0020] about the response time where the user may select an option to use authoring tools resident on the authoring node 132, at which time (i.e., response time) the server 102 or server 122 transfers the user's session to the authoring tool and further teaches in Para. [0024]-[0026] about a cloud instance to include 1 each of an author node, and different quantities of each node type may be included, including zero of one or more types. For example, in one embodiment, a cloud instance 130 comprises one publisher node, and no author or dispatcher nodes and issues a command to create the cloud instance and allow for very fast creation of new cloud instances. Each of the nodes desired for the cloud instance was available and creation of the new cloud instance simply required transitioning the desired number of nodes into the new cloud instance and performing any final configurations needed to prepare the cloud instance for use);
       i) ii) (said request by the server to said computing cloud enables said computing cloud) to launch a group of not-less-than-one-(which-is-one-or-more) cloud instance(s), wherein each-of-the-said-(not-less-than-one)-cloud-instance(s) (is/are) providing said Internet application service (requested by said-one-of-the-first- computers) (Klimetschek teaches in Para. [0026] about multiple cloud instances (i.e., one or more cloud instances and the new cloud instance and performing any final configurations needed to prepare the cloud instance for use. Such a system may allow creation of a new cloud instance in a matter of a few seconds rather than configuring new nodes from scratch, which can take 20-30 minutes or more);
        and (ii)(a) (ii)(a) (said request by the server to said computing cloud enables said computing cloud) to (not-less-than-zero)-(which-is-zero-or-one-or-more)- attempt(s) to connect to each-of-the-(not-les-than-one)-said-cloud-instance(s) (in said group-of-(not-less-than-one)-cloud-instance(s)): and (ii)(b)(ii)(b) (said request by the server to said computing cloud enables said computing cloud) to receive "not-less-than-zero"-(which-is-zero-or-one-or-more)- response(s) from each of the-(not-less-than-one)-said-cloud-instance(s) (in said group- of-(not-less-than-one)-cloud-instance(s)): and  (iii) (said request by the server to said computing cloud enables said computing cloud) to select as the host-computer cloud instance the (one)-fastest-cloud-instance-to-respond (Klimetschek teaches in Para. [0026] about multiple cloud instances (i.e., one or more cloud instances and the new cloud instance and performing any final configurations needed to prepare the cloud instance for use and further teaches in Para. [0024] about a configuration is not necessary. For example, different quantities of each node type may be included, including zero of one or more types (i.e., not less than zero that indicates zero or one or more), allowing:  fastest-cloud-instance-(to-respond) / host-computer-cloud-instance to provide fastest)_said Internet application service(response-tine) to Internet users) (Klimetschek teaches in Para. [0026] allow for very fast creation of new cloud instances. Each of the nodes desired for the cloud instance was available and creation of the new cloud instance simply required transitioning the desired number of nodes into the new cloud instance);
            (iv) (said request by the server to said computing cloud enables said computing cloud) to use-(and-assign-and-save) the IP address of said selected one)-fastest--cloud-instance-(to-respond) as the first IP address and (as) the IP address of the host computer cloud instance (Klimetschek teaches in Para. [0034] the software application receives information about each of the allocated nodes, such as network addresses (e.g. IP address) and further teaches in Para. [0026] allow for very fast creation of new cloud instances. Each of the nodes desired for the cloud instance was available); and
      (v). (said request by the server to said computing cloud enables said computing cloud) to have said said-selected (one)-(fastest-to-respond) cloud instance (which IP address was used-and-assigned-to-be said first II address, and which (cloud instance) provides said Internet application service requested by said-one-of-the-first- computers) to be communicatively coupling to said-one-of-the-first-computers (Klimetschek teaches in Para. [0034] after the user enters the quantities and types of nodes to be used to create the new cloud instance, the application selects configured nodes from the hot spare pool 340 corresponding to the types and quantities specified by the user and the system allows the user for very fast creation of new cloud instances. Each of the nodes desired for the cloud instance was available as narrated in Para. [0026]).
             It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Klimetschek by providing the method of using a server to said computing cloud enables said computing cloud to receive not-less-than-zero computing instances in a virtual environment ([0024], 0026] and [0036]) into the method of assigning unique IP address of Olmsted invention. One would have been motivated to do so in order to properly secure the IP address data so that the system utilizing a static IP address that can host the server, which other computers can access using their internet connection. Because static IP addresses do not change, they can be located from just about any area in the world. Different devices and operating systems can also gain remote access to networks using the IP address. These types of IP addresses also offer more stability, as they do not change like dynamic IP addresses and provides faster download/upload speeds in an efficient manner.

Regarding claim 2.
               Olmsted further teaches the step of receiving, by the server, from (said) one of the second computers a request to join said internet application service of said cloud instance (of said computing cloud and identified by said first IP address and) of said-one-of-the-first-computers and receiving, by the server, from said one of the second computers a second internet protocol (IP) address corresponding to said one of the second computers (Note that a connection information received by the server includes IP address and thus, Olmsted teaches in Para. [0019] that the server 122 is configured to receive communication requests from the client computer 122 (i.e., the claimed second computer) and to serve as an interface between the client computer 100 and the CSP 120. For example, in one embodiment, a user may execute a web browser on the client computer 100 and navigate to a web page provided by the CSP 120 that resides on server 122 that includes a web application embodying one embodiment according to the present disclosure).
Regarding claim 3. 
              Olmsted teaches sending, by the server, to said one of the second computers said first IP address corresponding to said cloud instance (of said computing cloud and) of said-one-of-the- first-computers providing said Internet application service, responsive to the server receiving said request from said one of the second computers to join said Internet application service (Note that a connection information received by the server includes IP address and thus, Olmsted teaches in Para. [0019] that the server 122 is configured to receive communication requests from the client computer 122 (i.e., the claimed second computer) and to serve as an interface between the client computer 100 and the CSP 120. For example, in one embodiment, a user may execute a web browser on the client computer 100 which indicates the process of responsive to the server receiving said request from said one of the second computers to join said Internet application service); and
         said first IP address enabling said one of the second computers to directly connect to said cloud instance (of said computing cloud and identified by said first IP address) of said-one-of-the-first-computers providing said Internet application service (Note that the third IP address which is received from the server is equivalent to the “first IP address” and thus, Olmsted teaches in Fig. 3 and 10 and Para. [0013] and Para. [0030] that the virtual-cloud-connector nodes (“VCC nodes”) and a VCC server, components of a distributed system that provides multi-cloud aggregation and that includes a cloud-connector server and cloud-connector nodes that cooperate to provide services that are distributed across multiple clouds); and 
          said first IP address (corresponding to said cloud instance of said computing cloud and providing said Internet application service of said-one-of-the-first-computers) enabling said one of the second computers to send data directly to said cloud instance (of said computing cloud and identified by said first IP address and) of said-one-of-the- first-computers, and (said first IP address) enabling said one of the second computers to receive data directly from said cloud instance (identified by said first IP address) of said-one-of-the-first-computers, via a direct network connection between said first IP address corresponding to said cloud instance of said-one-of-the-first-computers and said second IP address corresponding to said one of the second computers (Note that the third IP address which is received from the server is equivalent to the “first IP address” and thus, Olmsted teaches in Para. [0052] and Internet layer is concerned with assigning unique addresses, known as “IP addresses,” and the virtual-cloud-connector nodes (“VCC nodes”) and a VCC server, components of a distributed system that provides multi-cloud aggregation and that includes a cloud-connector server and cloud-connector nodes that cooperate to provide services that are distributed across multiple clouds and individuals by cloud-computing providers. In addition, larger organizations may elect to establish private cloud-computing facilities in addition to, or instead of, subscribing to computing services provided by public cloud-computing service providers as narrated in Para. [0013] and [0030]).
Regarding claim 4. - 4 -Appl. No. 16837097 (priority date: 2019-04-01): Direct Network Connections Using Cloud Instance for Internet Application ServiceAmendment dated 2021-03-06. 
         Olmsted in view of Klimetschek further teaches Reply to .A. -on-Restriction of 2020-12-08.connecting, by the server, to said first IP address corresponding to said cloud instance of said-one-of-the-first-computers providing said Internet application service, responsive to receiving, by the server, a request from said one of the second computers to join said Internet application service of said cloud instance (identified by said first IP address) of said-one-of-the-first-computers (Olmsted teaches in Para. [0052] and Internet layer is concerned with assigning unique addresses, known as “IP addresses,” and the virtual-cloud-connector nodes (“VCC nodes”) and a VCC server, components of a distributed system that provides multi-cloud aggregation and that includes a cloud-connector server and cloud-connector nodes that cooperate to provide services that are distributed across multiple clouds and individuals by cloud-computing providers. In addition, larger organizations may elect to establish private cloud-computing facilities in addition to, or instead of, subscribing to computing services provided by public cloud-computing service providers as narrated in Para. [0013] and [0030]); and 
            sending, by the server, to said first IP address (corresponding to said cloud instance of said-one-of-the-first-computers) said second IP address corresponding to said one of the second computers, responsive to the server receiving said request from said one of the second computers to join said Internet application service (Olmsted teaches in Para. [0052] about the internet layer which is concerned with assigning unique addresses, known as “IP addresses,” to both the sending computer and the destination computer for a message and routing the message through the Internet to the destination computer and further Klimetschek teaches in Para. [0034] about the software application receives information about each of the allocated nodes, such as network addresses (e.g. IP address)); 
and 
        said second IP address enabling said cloud instance (identified by said first IP address) of said-one-of-the-first-computers, using said second IP address, to directly connect to said one of the second computers identified by said second IP address (note that the term network addresses include more than one IP address and thus, Klimetschek teaches in Para. [0034] network addresses (e.g. IP address) to connect directly to said one of the second computers); and 
        said second IP address enabling said cloud instance (identified by said first IP address) of said-one-of-the-first-computers to send data directly to said one of the second computers, and (said second IP address) enabling said cloud instance (identified by said first IP address) of said-one-of-the-first-computers to receive data directly from said one of the second computers, via a direct network connection between said first IP address corresponding to said cloud instance of said-one-of-the-first-computers and said second IP address corresponding to said one of the second computers (Olmsted teaches in FIGS. 7 and 9, and Para. [0049]-[0050] that the VI management server and cloud-director layers of abstraction can be seen, as discussed above, to facilitate employment of the virtual-data-center concept within private and public clouds and a multi-tenant private cloud comprising multiple tenant-associated virtual data centers. The remaining cloud-computing facilities 1003-1008 may be either public or private cloud-computing facilities and may be single-tenant virtual data centers, such as virtual data centers 1003 and 1006).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Klimetschek by providing the method of using an IP address for direct connection ([0034]) into the method of a multi-tenant private cloud comprising multiple tenant-associated virtual data centers of Olmsted invention. One would have been motivated to do so in order to the user has entered the quantity of each type of node to maintain in the hot spare pool. The process of allocating and configuring the node can take significant amount of time. Thus, the process can provide the capability to quickly expand the capabilities of the cloud instance, and hence the process is cost-effective to add redundant data storage or computing capacity than buying and maintaining additional computers in an efficient manner.
Regarding claim 5. 
        Olmsted teaches wherein receiving, by the server, said request from said one of the second computers to join said Internet application service comprises the steps of: hosting, by the server, a website displaying a list of one or more Internet application services (including said Internet application service of said cloud instance (identified by said first IP address and running one or more host helper programs) of said-one-of-the-first-computers) available (Olmsted teaches in Para. [0028]-[0029] that the web sites provided by hundreds of thousands of different web servers throughout the world and the web sites provided by hundreds of thousands of different web servers (i.e., hosting server) throughout the world and may access high-computational-bandwidth computing services from remote computer facilities for running complex computational tasks); and 
            receiving, by the server, from said one of the second computers a selection of one or more of said Internet application services (including said Internet application service of said cloud instance (identified by said first IP address) of said-one-of-the- first-computers) to join (and to use (said -selection-of-Internet-application-services), to request (by the server) said computing cloud to launch a cloud instance (of said-one-of- the-first-computers) to provide said Internet application service(s)) (Olmsted teaches in Para. [0028]-[0029] that the web sites provided by hundreds of thousands of different web servers throughout the world and the web sites provided by hundreds of thousands of different web servers (i.e., hosting server) throughout the world and may access high-computational-bandwidth computing services from remote computer facilities for running complex computational tasks);

Regarding claim 6. 
      Olmsted teaches wherein receiving said request from said one of the second computers to join said Internet application service comprises the step of: receiving, by the server, from said one of the second computers a sub-domain uniform resource locator (URL) to URL forward to said first IP address corresponding to said cloud instance of said-one-of-the-first-computers providing said Internet application service (Olmsted teaches in Para. [0061] the service deletes the resource associated with the URL and returns a response message 1372).
Regarding claim 7. 
        Olmsted teaches wherein receiving said request from said- one-of-the-first-computers to start said new Internet application service further comprises the steps of: hosting, by the server, a website displaying a list of one or more of the host helper programs available for the first computers (Olmsted teaches in Para. [0028]-[0029] that the web sites provided by hundreds of thousands of different web servers throughout the world and the web sites provided by hundreds of thousands of different web servers (i.e., hosting server) throughout the world and may access high-computational-bandwidth computing services from remote computer facilities for running complex computational tasks); and
          receiving, by the server, from said-one-of-the-first-computers a selection of one or more of said host helper programs to use (by the server) to said computing cloud to launch a cloud instance to provide said Internet application service (using said (selection by said-one-of-the-first-computers of) one or more of said host helper programs) (Olmsted teaches in Para. [0065] launch an automated upgrade of the distributed service-based application via input to a single upgrade feature 1510. The system administrator). 
Regarding claim 8. 
         Olmsted in view of Klimetschek further teaches wherein said cloud instance (identified by said first IP address) of said-one-of-the-first-computers is communicatively coupled to said-one-of-the-first-computers (Olmsted teaches in Para. [0052] internet layer is concerned with assigning unique addresses, known as “IP addresses,”); and
         said cloud instance (identified by said first IP address) of said-one-of-the-first-computers being coupled to the network enables said-one-of-the-first-computers to decouple from the network (Klimetschek teaches [0023] if the customer decides to discontinue (i.e., decouple) use of the cloud instance 130 or one or more of the nodes 132-136 comprised within the cloud instance 130, the user may release the node (or nodes) to the CSP 120, which may then return it to a pool of idle, unallocated nodes 126).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Klimetschek by providing the method of discontinue (i.e., decouple) using a cloud communication ([0023]) into teachings of Olmsted invention. One would have been motivated to do so in order to a state of an IT environment in which two or more systems somehow work or are connected without being directly connected. In a decoupled microservices architecture, for example, software services have none or very little knowledge about the other services that helps to improve the network system in an efficient manner. 
Regarding claim 9. 
            Olmsted teaches in view of Klimetschek further teaches wherein (further comprises the steps of): (i) said request by the server (to said computing cloud to send to the server, a first IP address corresponding to a cloud instance (of said computing cloud and providing said Internet application service) of said-one-of-the-first-computers) enables said computing cloud) to launch a group of not-less-than-one cloud instance(s), wherein each-of-the-said-(not-less-than-one)-cloud-instance(s) (is/are) providing said Internet application service (requested by said-one-of-the-first-computers) (Olmsted teaches in Para. [0028]-[0029] that the web sites provided by hundreds of thousands of different web servers throughout the world and the web sites provided by hundreds of thousands of different web servers (i.e., hosting server) throughout the world and may access high-computational-bandwidth computing services from remote computer facilities for running complex computational tasks and Olmsted further teaches in Para. [0065] launch an automated upgrade of the distributed service-based application via input to a single upgrade feature 1510. The system administrator) and further Klimetschek teaches in Para. [0026] about multiple cloud instances (i.e., one or more cloud instances and the new cloud instance and performing any final configurations needed to prepare the cloud instance for use and further teaches in Para. [0024] about a configuration is not necessary. For example, different quantities of each node type may be included, including zero of one or more types (i.e., not less than zero that indicates zero or one or more); and further comprising the steps of: said request by the server (to said computing cloud enabling said computing cloud to launch a group of not-less-than-one-(which-is-one-or-more) cloud instance(s)) enables said computing cloud to launch (a group of) one cloud instance (providing said Internet application service requested by said-one-of-the-first-computers), as: - one cloud instance is (also) a group of one cloud instance, which is (also) a group of not-less-than-one cloud instance (as one is (also) not-less-than-one) (Klimetschek teaches in Para. [0026] about multiple cloud instances (i.e., one or more cloud instances and the new cloud instance and performing any final configurations needed to prepare the cloud instance for use and further teaches in Para. [0024] about a configuration is not necessary. For example, different quantities of each node type may be included, including zero of one or more types (i.e., not less than zero that indicates zero or one or more).
           (ii)(a) said request by the server (to said computing cloud enabling said computing cloud to (not-less-than-zero)-(which-is-zero-or-one-or-more)- attempt(s) to connect to each-of-the-(not-less-than-one)-said-cloud-instance(s) (in said group-of-(not-less-than-one)-cloud-instance(s)) enables said computing cloud to zero- (and-not)-attempt to connect to the-(one)-said-cloud-instance (in said group-of-one- cloud-instance), as:- zero-(and-not)-(attempt) is zero-(attempt), as zero-(and-not) is zero; and zero- (attempt) is (also) not-less-than-zero-(attempt), as zero is (also) not-less-than-zero; and - one cloud instance is (also) a group of one cloud instance, which is (also) a group of not-less-than-one cloud instance (as one is (also) not-less-than-one) (Klimetschek teaches in Para. [0026] about multiple cloud instances (i.e., one or more cloud instances and the new cloud instance and performing any final configurations needed to prepare the cloud instance for use and further teaches in Para. [0024] about a configuration is not necessary. For example, different quantities of each node type may be included, including zero of one or more types (i.e., not less than zero that indicates zero or one or more).
             (ii)(b) said request by the server (to said computing cloud enabling said computing cloud to receive "not-less-than-zero"-(which-is-zero-or-one-or- more)-response(s) from each of the-(not-less-than--one)-cloud-instance(s)) enables said computing cloud to receive zero-(and-no)-response from the-(one)-said-cloud-instance (in said group-of-one-cloud-instance), as: - zero-(and-no)-(response) is zero-(response), as zero-(and-no) is zero: and zero- (response) is (also) not-less-than-zero-(response), as zero is (also) not-less-than-zero: and - one cloud instance is (also) a group of one cloud instance, which is (also) a group of not-less-than-one cloud instance (as one is (also) not-less-than-one) (Klimetschek teaches in Para. [0026] about multiple cloud instances (i.e., one or more cloud instances and the new cloud instance and performing any final configurations needed to prepare the cloud instance for use and further teaches in Para. [0024] about a configuration is not necessary. For example, different quantities of each node type may be included, including zero of one or more types (i.e., not less than zero that indicates zero or one or more).
         (iii) (said request by the server to said computing cloud enables enabling said computing cloud) to select (not less than one) cloud instance as the host computer cloud instance the "(one)-fastest-cloud-instance-to-respond" (allowing its fastest cloud instance to provide said internet application service) enables said computing cloud to select as host computer cloud instance "the-only- (one)-cloud-instance" (in said group-of-one-cloud-instance), as: -"the-only-one cloud-instance" is (also) the "fastest"-cloud-instance "one" which is (not mare than one) (Klimetschek teaches in Para. [0034] after the user enters the quantities and types of nodes to be used to create the new cloud instance, the application selects configured nodes from the hot spare pool 340 corresponding to the types and quantities specified by the user and the system allows the user for very fast creation of new cloud instances. Each of the nodes desired for the cloud instance was available as narrated in Para. [0026]); and 
         (iv) said request by the server to said computing cloud enables enabling said computing cloud to use-(and-assign-and-save) the IP address of said selected-(not more than one)-fastest-cloud-instance-(to-respond) as the first IP address and (as) the IP address of host computer cloud instance) enables said computing cloud to use-(and-assign-and-save) the IP address of said-selected-(the-only- one) "fastest" cloud-instance-(to-respond) as the first IP address and (as) (in sub step--(iii-)-as- IP address of Host Computer Cloud Instance, as: - "the-(only)-cloud-instance" is (also) the "fastest"-cloud-instance: and (v) said request by the server (to said computing cloud to send to the server, a first IP address corresponding to a cloud instance (of said computing cloud and providing said Internet application service) of said-one-of-the-first-computers) enables said computing cloud to send to the server said first IP address, which first-IP-address used-and-was-assigned the IP address of said-selected-("fastest") the-only-one-said- cloud-instance (Olmsted teaches in Para. [0028]-[0029] that the web sites provided by hundreds of thousands of different web servers throughout the world and the web sites provided by hundreds of thousands of different web servers (i.e., hosting server) throughout the world and may access high-computational-bandwidth computing services from remote computer facilities for running complex computational tasks and Klimetschek further teaches in Para. [0034] after the user enters the quantities and types of nodes to be used to create the new cloud instance, the application selects configured nodes from the hot spare pool 340 corresponding to the types and quantities specified by the user and the system allows the user for very fast creation of new cloud instances. Each of the nodes desired for the cloud instance was available as narrated in Para. [0026]).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Klimetschek by providing multiple cloud instances ([0034] and [0026]) into teachings of Olmsted invention. One would have been motivated to do so in order to the user efficiently consume, manage and control all resources in his/her cloud services.
Regarding claim 10. 
        Olmsted in view of Klimetschek further teaches a computer-implemented method used in a computing cloud running on top of one or more data-center computers for facilitating Internet application services between one or more first computers and one or more second computers coupled to a network (in Fig. 2 and Para. [0028]-[0030] an internet-connected distributed computer system which includes one or more computers in in virtual network data center), the method comprising the steps of: receiving, by said computing cloud, a request from a server to send to said server an Internet protocol (IP) address corresponding to (a "cloud instance of said computing cloud providing) said Internet application service, (said server) responsive to said server receiving a request from said-one of the first computers to publish (for use by Internet users) said Internet application service (provided by &-"a/said cloud instance of said computing cloud" (herein-after-called-the-'host-computer-cloud-instance')) (Olmsted teaches in Para. [0028]-[0029] that the web sites provided by hundreds of thousands of different web servers throughout the world and the web sites provided by hundreds of thousands of different web servers (i.e., hosting server) throughout the world and may access high-computational-bandwidth computing services from remote computer facilities for running complex computational tasks); and 
      (i) (Optional or No-Op:) (said request by said server to said computing cloud enables) said computing cloud to optionally send (if-available) (previous/last)-(saved)- "'connection-information'-and/or-'IP-address'" of ("previous/last") host-computer- cloud-instance-providing-(SAME)-requested-Intemet-application-service, and from the (SAME)-said-server's-"last"-request for "'connection-information' -and/r-' IP- address'" of the host-computer-cloud-instance-(providing-(SAME)-requested-Internet- application-service) to (be sent to) the (SAME)-said-server (note that sending the previous saved connection information or IP address of host computer is optional and also VCC server is equivalent to the claimed “same server”. Olmsted teaches in Para. [0038] host computer includes a hardware layer 502 and a virtualization layer 504 that provides a simulated hardware interface 508 to an operating system 572 and further teaches in Para. [0050] that the virtual-cloud-connector nodes (“VCC nodes”) and a VCC server (i.e., same server), components of a distributed system that provides multi-cloud aggregation and that includes a cloud-connector server and cloud-connector nodes that cooperate to provide services that are distributed across multiple clouds. VMware vCloud™ VCC servers and nodes are one example of VCC server and nodes. In FIG. 10, seven different cloud-computing facilities are illustrated 1002-1008): - which (sending (previous/LAST)-(saved)-"-connection-information'- and/or-' IP-address-" of (previous/last) host-computer-cloud-instance-(providing- (S AME)-requested-Internet-application-service) would allow (Olmsted teaches in Para. [0028] FIG. 2 illustrates an Internet-connected distributed computer system. As communications and networking technologies have evolved in capability and accessibility, and as the computational bandwidths, data-storage capacities, and other capabilities and capacities of various types of computer systems have steadily and rapidly increased). But, Olmsted does not explicitly teach requested-internet- application-service) to (be sent to) the (SAME)-server which (sending (previous/LAST)-(saved)-"-connection-information'- and/or- IP-address-" of (previous/last) host-computer-cloud-instance-(providing- (SAME)-requested-Internet-application-service) and , prompt-(almost- instant/zero)-response-(time) to the (SA'IME)-server's-and/or-(SAME)-said-one-of- the-first-host-computer's-and/or-(multiple)-Internet-users'-(new/next)-request(s) for the (SAME-requested)-Internet-application-service, and - which (LAST-"connection-information") allows-avoiding-(computing- cloud's)-(INNATE)-(multiple)-seconds'-'"(cloud)-response-delay"-(due-to-need-to-do- processing-by-computing-cloud-to-create/select-its-cloud-instance(s)), BEFORE- selected-(fastest)-cloud-instance-CAN-RESPOND-to-request(s) for-Internet- application-service.
      However, Klimetschek teaches requested-internet- application-service) to (be sent to) the (SAME)-server which (sending (previous/LAST)-(saved)-"-connection-information'- and/or- IP-address-" of (previous/last) host-computer-cloud-instance-(providing- (SAME)-requested-Internet-application-service) and , prompt-(almost- instant/zero)-response-(time) to the (SA'IME)-server's-and/or-(SAME)-said-one-of- the-first-host-computer's-and/or-(multiple)-Internet-users'-(new/next)-request(s) for the (SAME-requested)-Internet-application-service, and - which (LAST-"connection-information") allows-avoiding-(computing- cloud's)-(INNATE)-(multiple)-seconds'-'"(cloud)-response-delay"-(due-to-need-to-do- processing-by-computing-cloud-to-create/select-its-cloud-instance(s)), BEFORE- selected-(fastest)-cloud-instance-CAN-RESPOND-to-request(s) for-Internet- application-service (Klimetschek teaches requested-internet- application-service) to (be sent to) the (SAME)-server which (sending (previous/LAST)-(saved)-"-connection-information'- and/or- IP-address-" of (previous/last) host-computer-cloud-instance-(providing- (SAME)-requested-Internet-application-service) cloud)-response-delay"-(due-to-need-to-do- processing-by-computing-cloud-to-create/select-its-cloud-instance(s)), BEFORE- selected-(fastest)-cloud-instance-CAN-RESPOND-to-request(s) for-Internet- application-service (Klimetschek teaches in Para. [0010]-[0011] significant delay between when additional capacity is needed and when the additional capacity becomes available for use. To help prevent this from occurring, the user may create a pool of hot spare nodes and the application is a web-based application that is accessed using a standard web browser. The user logs into the application and selects an option to create a new hot spare pool), would all on prompt-(almost- instant/zero)-response-(time) to the (SAME)-server's-and/or-(SAME)-said-one-of- the-first-host-computer's-and/or-(multiple)-Internet-users'-(new/next)-request(s) for the (SAME-requested)-Internet-application-service, and - which (LAST-"connection-information") allows-avoiding-(computing- cloud's)-(INNATE)-(nultiple)-seconds'-'-(cloud)-response-delay"-(due-to-need-to-do- processing-by-computing-cloud-to-create/select-its-cloud-instance(s)), BEFORE- selected-(fastest)-cloud-instance-CAN-RESPOND-to-request(s) for-Internet- application(Klimetschek teaches in Para. [0020] about the response time where the user may select an option to use authoring tools resident on the authoring node 132, at which time (i.e., response time) the server 102 or server 122 transfers the user's session to the authoring tool and further teaches in Para. [0024]-[0026] about a cloud instance to include 1 each of an author node, a publisher node, and a dispatcher node and issues a command to create the cloud instance and allow for very fast creation of new cloud instances. Each of the nodes desired for the cloud instance was available and creation of the new cloud instance simply required transitioning the desired number of nodes into the new cloud instance and performing any final configurations needed to prepare the cloud instance for use).
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Klimetschek by providing the method of using a server to said computing cloud enables said computing cloud to receive not-less-than-zero computing instances in a virtual environment ([0024], 0026] and [0036]) into the method of assigning unique IP address of Olmsted invention. One would have been motivated to do so in order to properly secure the IP address data so that the system utilizing a static IP address that can host the server, which other computers can access using their internet connection. Because static IP addresses do not change, they can be located from just about any area in the world. Different devices and operating systems can also gain remote access to networks using the IP address. These types of IP addresses also offer more stability, as they do not change like dynamic IP addresses and provides faster download/upload speeds in an efficient manner.
Regarding claim 11. 
         Olmsted teaches wherein sending (by said computing cloud) to said server said first IP address corresponding to said cloud instance (of said computing cloud and providing said Internet application service requested to be published (at a website of said server) by said-one-of-the-first-computers (Olmsted teaches in FIGS. 7 and 9, and Para. [0049]-[0050] that the VI management server and cloud-director layers of abstraction can be seen, as discussed above, to facilitate employment of the virtual-data-center concept within private and public clouds and a multi-tenant private cloud comprising multiple tenant-associated virtual data centers. The remaining cloud-computing facilities 1003-1008 may be either public or private cloud-computing facilities and may be single-tenant virtual data centers, such as virtual data centers 1003 and 1006):Appl. No. 16837097 (priority date: 2019-04-01):Direct Network Connections Using Cloud Instance forInternet Application ServiceAmendment dated 2021-03-06.Reply to .A. -on-Restriction of 2020-12-08. said computing cloud imports a virtual machine, from said-one-of-the-first- computers, with an installed to provide said Internet application service of said cloud instance (of said computing cloud and identified by said first IP address, and) of said-one-of-the-first-computers (Olmsted teaches in Fig. 2 and Para. [0028]-[0030] an internet-connected distributed computer system which includes one or more computers in in virtual network data center)); and 
          said computing cloud launches said cloud instance (of said computing cloud and identified by said first IP address, and of said-one-of-the-first-computers) by starting and operating said imported virtual machine (imported from said-one-of-the-first- computers, and running said installed host helper program to provide said Internet application service) (Olmsted teaches in Para. [0041] a virtual appliance (i.e., imported from one of the computers) is a software service that is delivered a complete software stack installed within one or more virtual machines that is encoded within an OVF package)); and
        said computing cloud sends to said server said first IP address corresponding to said cloud instance (of said computing cloud and launched by said computing cloud and providing said Internet application service) of said-one-of-the-first-computers, (said- computing-cloud) responsive to said computing cloud receiving said request, from said server (Olmsted teaches in Para. [0043] provisioning and launching of virtual machines with respect to resource pools, virtual data stores, and virtual networks, so that virtual-data-center administrators need not be concerned with the identities of physical-data-center components used to execute particular virtual machines), to send to said server an IP address corresponding to a cloud instance (of said computing cloud and providing said Internet application service requested to be published (at a website of said server) by said-one-of-the-first-computers) (Olmsted teaches in FIGS. 7 and 9, and Para. [0049]-[0050] that the VI management server and cloud-director layers of abstraction can be seen, as discussed above, to facilitate employment of the virtual-data-center concept within private and public clouds and a multi-tenant private cloud comprising multiple tenant-associated virtual data centers. The remaining cloud-computing facilities 1003-1008 may be either public or private cloud-computing facilities); and 
          (said request, from said server, to send to said server said (first) IP address enables) receiving, by said server (and responsive to said server requesting said computing cloud to send to said server an IP address corresponding to a cloud instance (of said computing cloud and) providing said Internet application service of said-one- of-the-first-computers), from said computing cloud said first IP address corresponding to said cloud instance (of said computing cloud and) of said-one-of-the- first-computers providing said internet application service (Olmsted teaches in FIGS. 7 and 9, and Para. [0049]-[0050] that the VI management server and cloud-director layers of abstraction can be seen, as discussed above, to facilitate employment of the virtual-data-center concept within private and public clouds and a multi-tenant private cloud comprising multiple tenant-associated virtual data centers. The remaining cloud-computing facilities 1003-1008 may be either public or private cloud-computing facilities and may be single-tenant virtual data centers, such as virtual data centers 1003 and 1006); and (said request, from said server, to send to said server said (first) IP address enables:) 
        (ii) (enables) publishing said Internet application service (requested to-be-published by said-one-of- the-first-computers) at a website of said server (Olmsted teaches in Para. [0028]-[0029] that the web sites provided by hundreds of thousands of different web servers throughout the world and the web sites provided by hundreds of thousands of different web servers (i.e., hosting server) throughout the world and may access high-computational-bandwidth computing services from remote computer facilities for running complex computational tasks); and (i) (enables receiving and) storing, by said server, said first IP address corresponding to said cloud instance (of said computing cloud and) providing said Internet application service of said-one-of-the-first-computers (Olmsted teaches in Para. [0028] FIG. 2 illustrates an Internet-connected distributed computer system. As communications and networking technologies have evolved in capability and accessibility, and as the computational bandwidths, data-storage capacities, and other capabilities and capacities of various types of computer systems have steadily and rapidly increased).
Regarding claim 12.
    Olmsted teaches in view of Klimetschek further teaches wherein said computing cloud sending to said server said first IP address (corresponding to said cloud instance launched by said computing cloud, and providing said Internet application service requested to-be-published by said-one-of-the-first-computers) enables said server to publish said Internet application service at said website of said server which (said publishing said Internet application service) enables (Olmsted teaches in Para. [0043] provisioning and launching of virtual machines with respect to resource pools, virtual data stores, and virtual networks, so that virtual-data-center administrators need not be concerned with the identities of physical-data-center components used to execute particular virtual machines), and further comprising the steps of: (a)(i) (said publishing of said Internet application service) enables receiving, at said website and by said server, from one of the second computers a request to join said Internet application service provided by said cloud instance (of said computing cloud and identified by said first IP address, and) of said-one-of-the-first-computers (Olmsted teaches in Para. [0028]-[0029] that the web sites provided by hundreds of thousands of different web servers throughout the world and the web sites provided by hundreds of thousands of different web servers (i.e., hosting server) throughout the world and may access high-computational-bandwidth computing services from remote computer facilities for running complex computational tasks); and 
      (a)(ii) (said publishing of said Internet application service) enables receiving, at said website and by said server, from said one of the second computers a second internet protocol (IP) address corresponding to said one of the second computers (Olmsted teaches in Para. [0028]-[0029] that the web sites provided by hundreds of thousands of different web servers throughout the world and the web sites provided by hundreds of thousands of different web servers (i.e., hosting server) throughout the world and may access high-computational-bandwidth computing services from remote computer facilities for running complex computational tasks): and (b)(i) said computing cloud sending (to said server) said first IP address corresponding to said cloud instance (of said computing cloud and providing said Internet application service of said-one-of-the-first-computers) enables aid server to send to one of the second computers said first IP address corresponding to said cloud instance (of said computing cloud and providing said Internet application service) of said-one-of-the-first-computers, (said server) responsive to said server receiving said request from said one of the second computers to join said Internet application service (Olmsted teaches in FIGS. 7 and 9, and Para. [0049]-[0050] that the VI management server and cloud-director layers of abstraction can be seen, as discussed above, to facilitate employment of the virtual-data-center concept within private and public clouds and a multi-tenant private cloud comprising multiple tenant-associated virtual data centers. The remaining cloud-computing facilities 1003-1008 may be either public or private cloud-computing facilities and may be single-tenant virtual data centers, such as virtual data centers 1003 and 1006); and 
       (b)(ii) (said computing cloud sending to said server said first IP address, which enables said server to send (it) to said one of the second computers, which) said first IP address enables said one of the second computers to directly connect to said cloud instance (of said computing cloud and identified by said first IP address, and) of said- one-of-the-first-computers, (said one of the second computers) responsive to said one of the second computers receiving, from said server (responsive to said server receiving said request, from said one of the second computers, to join said Internet application service), said first IP address corresponding to said cloud instance (of said computing cloud and providing said Internet application service) of said-one-of-the- first-computers (Olmsted teaches in Para. [0028]-[0029] that the web sites provided by hundreds of thousands of different web servers throughout the world and the web sites provided by hundreds of thousands of different web servers (i.e., hosting server) throughout the world and may access high-computational-bandwidth computing services from remote computer facilities for running complex computational tasks and Klimetschek further teaches in Para. [0034] after the user enters the quantities and types of nodes to be used to create the new cloud instance, the application selects configured nodes from the hot spare pool 340 corresponding to the types and quantities specified by the user and the system allows the user for very fast creation of new cloud instances. Each of the nodes desired for the cloud instance was available as narrated in Para. [0026]); and 
            said first IP address enables said one of the second computers to send data directly to said cloud instance (of said computing cloud and identified by said first IP address, and) of said-one-of-the-first-computers, and enables said one of the second computers to receive data directly from said cloud instance (of said computing cloud and identified by said first IP address, and) of said-one-of-the-first-computers, via a direct network connection between said first IP address corresponding to said cloud instance (of said computing cloud and) of said-one-of-the-first-computers and said second IP address corresponding to said one of the second computers (Note that the third IP address which is received from the server is equivalent to the “first IP address” and thus, Olmsted teaches in Para. [0052] and Internet layer is concerned with assigning unique addresses, known as “IP addresses,” and the virtual-cloud-connector nodes (“VCC nodes”) and a VCC server, components of a distributed system that provides multi-cloud aggregation and that includes a cloud-connector server and cloud-connector nodes that cooperate to provide services that are distributed across multiple clouds and individuals by cloud-computing providers. In addition, larger organizations may elect to establish private cloud-computing facilities in addition to, or instead of, subscribing to computing services provided by public cloud-computing service providers as narrated in Para. [0013] and [0030]).
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Klimetschek by providing multiple cloud instances ([0034] and [0026]) into teachings of Olmsted invention. One would have been motivated to do so in order to the user efficiently consume, manage and control all resources in his/her cloud services.

Regarding claim 13.  
        Olmsted teaches in view of Klimetschek further teaches wherein said computing cloud sending to said server said first IP address (corresponding to said cloud instance launched by said computing cloud, and providing said Internet application service requested to-be-published by said-one-of-the-first-computers) enables said server to publish said Internet application service at said website of said server which (said publishing said Internet application service) enables, and further comprising the steps of: (a)(i) (said publishing of said Internet application service) enables receiving, at said website and by said server, from one of the second computers a request to join said Internet application service provided by said cloud instance (of said computing cloud and identified by said first IP address, and) of said-one-of-the-first-computers (Olmsted teaches in Para. [0028]-[0029] that the web sites provided by hundreds of thousands of different web servers throughout the world and the web sites provided by hundreds of thousands of different web servers (i.e., hosting server) throughout the world and may access high-computational-bandwidth computing services from remote computer facilities for running complex computational tasks and Klimetschek further teaches in Para. [0034] after the user enters the quantities and types of nodes to be used to create the new cloud instance, the application selects configured nodes from the hot spare pool 340 corresponding to the types and quantities specified by the user and the system allows the user for very fast creation of new cloud instances. Each of the nodes desired for the cloud instance was available as narrated in Para. [0026]); and 
        (a)(ii) (said publishing of said Internet application service) enables receiving, at said website and by said server, from said one of the second computers a second internet protocol (IP) address corresponding to said one of the second computers (Olmsted teaches in Para. [0028]-[0029] that the web sites provided by hundreds of thousands of different web servers throughout the world and the web sites provided by hundreds of thousands of different web servers (i.e., hosting server) throughout the world and may access high-computational-bandwidth computing services from remote computer facilities for running complex computational tasks); and 
       (b) said computing cloud sending (to said server) said first internet protocol (IP) address corresponding to said cloud instance (of said computing cloud and providing said Internet application service of said-one-of-the-first-computers) enables said server to send to said cloud instance (of said computing cloud and identified by said first IP address, and) of said-one-of-the-first-computers said second IP address corresponding to said one of the second computers, (said server) responsive to said server receiving a request from said one of the second computers to join said Internet application service (provided by said cloud instance (of said computing cloud and identified by said first IP address, and) of said-one-of-the-first-computers) (Olmsted teaches in FIGS. 7 and 9, and Para. [0049]-[0050] that the VI management server and cloud-director layers of abstraction can be seen, as discussed above, to facilitate employment of the virtual-data-center concept within private and public clouds and a multi-tenant private cloud comprising multiple tenant-associated virtual data centers. The remaining cloud-computing facilities 1003-1008 may be either public or private cloud-computing facilities and may be single-tenant virtual data centers, such as virtual data centers 1003 and 1006 and Klimetschek further teaches in Para. [0034] after the user enters the quantities and types of nodes to be used to create the new cloud instance, the application selects configured nodes from the hot spare pool 340 corresponding to the types and quantities specified by the user and the system allows the user for very fast creation of new cloud instances. Each of the nodes desired for the cloud instance was available as narrated in Para. [0026]); and 
      receiving, by said cloud instance (of said computing cloud and identified by said first IP address, and) of said-one-of-the-first-computers and from said server, said second internet protocol (IP) address corresponding to said one of the second computers, (said server) responsive to said server receiving a request from said one of the second computers to join said Internet application service (Note that a connection information received by the server includes IP address and thus, Olmsted teaches in Para. [0019] that the server 122 is configured to receive communication requests from the client computer 122 (i.e., the claimed second computer) and to serve as an interface between the client computer 100 and the CSP 120. For example, in one embodiment, a user may execute a web browser on the client computer 100 and navigate to a web page provided by the CSP 120 that resides on server 122 that includes a web application embodying one embodiment according to the present disclosure); and 
      connecting, by said cloud instance (of said computing cloud and of said-one-of- the-first-computers, and) identified by said first IP address and using said second IP address corresponding to said one of the second computers, directly to said one of the second computers identified by said second IP address (Olmsted teaches in Para. [0052] and Internet layer is concerned with assigning unique addresses, known as “IP addresses,” and the virtual-cloud-connector nodes (“VCC nodes”) and a VCC server, components of a distributed system that provides multi-cloud aggregation and that includes a cloud-connector server and cloud-connector nodes that cooperate to provide services that are distributed across multiple clouds and individuals by cloud-computing providers. In addition, larger organizations may elect to establish private cloud-computing facilities in addition to, or instead of, subscribing to computing services provided by public cloud-computing service providers as narrated in Para. [0013] and [0030]); and 
      said second IP address enables said cloud instance (of said computing cloud and identified by said first IP address, and) of said-one-of-the-first-computers to send data directly to said one of the second computers, and enables said cloud instance (of said computing cloud and identified by said first IP address, and) of said-one-of-the-first- computers to receive data directly from said one of the second computers, via a direct network connection between said first IF address corresponding to said cloud instance (of said computing cloud and) of said-one-of-the-first-computers and said second IP address corresponding to said one of the second computers (Note that the third IP address which is received from the server is equivalent to the “first IP address” and thus, Olmsted teaches in Para. [0052] and Internet layer is concerned with assigning unique addresses, known as “IP addresses,” and the virtual-cloud-connector nodes (“VCC nodes”) and a VCC server, components of a distributed system that provides multi-cloud aggregation and that includes a cloud-connector server and cloud-connector nodes that cooperate to provide services that are distributed across multiple clouds and individuals by cloud-computing providers. In addition, larger organizations may elect to establish private cloud-computing facilities in addition to, or instead of, subscribing to computing services provided by public cloud-computing service providers as narrated in Para. [0013] and [0030]).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Klimetschek by providing multiple cloud instances ([0034] and [0026]) into teachings of Olmsted invention. One would have been motivated to do so in order to the user efficiently consume, manage and control all resources in his/her cloud services.
Regarding claim 14. 
              Olmsted teaches in view of Klimetschek further teaches wherein said cloud instance (of said computing cloud and identified by said first IP address, and) of said-one-of-the-first-computers is communicatively coupled to said-one-of-the-first- computers and to the network (Olmsted teaches in Para. [0052] internet layer is concerned with assigning unique addresses, known as “IP addresses,”); and 
          said cloud instance (of said computing cloud and identified by said first IP address, and) of said-one-of-the-first-computers being communicatively coupled to said-one-of-the-first-computers enables said-one-of-the-first-computers to decouple from the network (Klimetschek teaches [0023] if the customer decides to discontinue (i.e., decouple) use of the cloud instance 130 or one or more of the nodes 132-136 comprised within the cloud instance 130, the user may release the node (or nodes) to the CSP 120, which may then return it to a pool of idle, unallocated nodes 126).

           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Klimetschek by providing the method of discontinue (i.e., decouple) using a cloud communication ([0023]) into teachings of Olmsted invention. One would have been motivated to do so in order to a state of an IT environment in which two or more systems somehow work or are connected without being directly connected. In a decoupled microservices architecture, for example, software services have none or very little knowledge about the other services that helps to improve the network system in an efficient manner. 
Regarding claim 15.  
     Olmsted in view of Klimetschek further teaches wherein, and further comprising the steps of: (i) receiving, by said computing cloud, said request from said server to send to said server an Internet protocol (IP) address corresponding to (a cloud instance providing) an Internet application service (of said-one-of-the-first-computers) enables said computing cloud to launch a group of not-less-than-one-(which-is--one-or-more) cloud instance(s) providing said Internet application service (requested by said-one-of- the-first-computers) (Olmsted teaches in Para. [0028]-[0029] that the web sites provided by hundreds of thousands of different web servers throughout the world and the web sites provided by hundreds of thousands of different web servers (i.e., hosting server) throughout the world and may access high-computational-bandwidth computing services from remote computer facilities for running complex computational tasks Olmsted further teaches in Para. [0065] launch an automated upgrade of the distributed service-based application via input to a single upgrade feature 1510. The system administrator) and further Klimetschek teaches in Para. [0026] about multiple cloud instances (i.e., one or more cloud instances and the new cloud instance and performing any final configurations needed to prepare the cloud instance for use and further teaches in Para. [0024] about a configuration is not necessary. For example, different quantities of each node type may be included, including zero of one or more types (i.e., not less than zero that indicates zero or one or more)); and 
      further comprising the steps of said receiving of said request (from said server to said computing cloud enabling said computing cloud to launch a group of not-less-than-one cloud instance(s)) enables said computing cloud to launch (a group of) on cloud instance (providing said Internet application service, and) of said-one-of-the-first-computers (Klimetschek teaches in Para. [0026] about multiple cloud instances (i.e., one or more cloud instances and the new cloud instance and performing any final configurations needed to prepare the cloud instance for use. Such a system may allow creation of a new cloud instance in a matter of a few seconds rather than configuring new nodes from scratch, which can take 20-30 minutes or more), as: (a group of) one cloud instance is-(also) one cloud instance, which is-(also) a group of not-less-than-one cloud instance (as one is (also) not-less- than-one): and 
(ii). said receiving of said request (from said server to said computing cloud enabling said computing cloud to launch a group of not-less-than-one cloud instance(s)) enables said computing cloud to (not-less-than-zero mere than)- (which-is-zero-or-one-or-more) attempt) to connect to each-of-the-“not-less-than-one”- cloud-instance(s) (in said group-of-cloud-instances providing said Internet application service) and (enables said computing cloud) to receive (not-less-than -zero)-(which-is-zero-or-one-or-more)-responses from each-of-the-said-"tot-less- than-one"-cloud-instance(s) (Olmsted teaches in Para. [0043] launching of virtual machines with respect to resource pools, virtual data stores, and virtual networks, so that virtual-data-center administrators need not be concerned with the identities of physical-data-center components used to execute particular virtual machines and Klimetschek further teaches in Para. [0026] about multiple cloud instances (i.e., one or more cloud instances and the new cloud instance); 
    and further comprising the steps of: (ii)(a) said receiving of said request (from said server to said computing cloud enabling said computing cloud to (not-less-than-zero)-(which-is-zero- or-one-or-more)-attempt(s) to connect to each-of-the-said-((not-less-than-one)-cloud- instance(s)) enables said computer cloud to zero-(and-not)-attempt to connect to said- one cloud-instance (providing said Internet application service), as-zero-(and-not)-attempt-to-connect is-(also) "zero"-attempt-to-connect, which is- (also) ()-attempt(s to connect (as zero is (also) not- less-than-zero); and (each-of-the)-"not-less-than-one"-cloud-instance, as "one" is (also) "not-less-than-one" (Klimetschek teaches in Para. [0020] about the response time where the user may select an option to use authoring tools resident on the authoring node 132, at which time (i.e., response time) the server 102 or server 122 transfers the user's session to the authoring tool and further teaches in Para. [0024]-[0026] about a cloud instance to include 1 each of an author node, and different quantities of each node type may be included, including zero of one or more types. For example, in one embodiment, a cloud instance 130 comprises one publisher node, and no author or dispatcher nodes and issues a command to create the cloud instance and allow for very fast creation of new cloud instances); 
     and (ii)(b). said receiving of said request (from said server to said computing cloud enabling said computing cloud to receive "not-less-than-zero-(which- is-zero-or-one-or-more)-response from each-of-the-"not-less-than-one"-said-cloud- instance(s)) enables said computer cloud to receive zero-(and-no)-response from said- one-cloud-instance, as - receive zero-(and-no)-response is-(also) receive "zero"-response, which is-(.also) receive "not-less-than-zero"-response, and - one cloud-instance is-(also) "not-less-than-one"-cloud-instance (Klimetschek teaches in Para. [0020] about the response time where the user may select an option to use authoring tools resident on the authoring node 132, at which time (i.e., response time) the server 102 or server 122 transfers the user's session to the authoring tool and further teaches in Para. [0024]-[0026] about a cloud instance to include 1 each of an author node, and different quantities of each node type may be included, including zero of one or more types. For example, in one embodiment, a cloud instance 130 comprises one publisher node, and no author or dispatcher nodes and issues a command to create the cloud instance and allow for very fast creation of new cloud instances); and
      (ii)(c) said receiving of zero-(and-no)-response enables (said computing cloud to) create (one)-'"virtual"-(zero-"cloud-instance")-"response" (using software-and- database) (and "virtual"-(zero-"cloud-instance")-"responses" implementation (by said computing cloud using software-and-database) would be very fast and be fastest-cloud- instances-to-"respond"), as: - "virtual" is digital, and "virtual"-response is "digital"-response (which is (also) response, and - zero-"cloud-instance" is also cloud-instance (with zero-(virtualized)-hardware), which can be implemented (using software-and-database) with zero-(virtualized)- hardware, and (ii)(d) (said computing cloud) add-(and-merge) "the-only-(one)-cloud-instance- (and-its-virtualized-hardware)"-(in-above-group-of-cloud-instances launched by said computing cloud above) to the-(one)-virtual-(zero-cloud-instance)-response (created above) (Klimetschek teaches in Para. [0026] about multiple cloud instances (i.e., one or more cloud instances and the new cloud instance and performing any final configurations needed to prepare the cloud instance for use and further teaches in Para. [0024] about a configuration is not necessary. For example, different quantities of each node type may be included, including zero of one or more types (i.e., not less than zero that indicates zero or one or more), and
       (ii)(e) (said computing cloud) use-(and-select) the-only-(one)-cloud-instance- (above) (now merged with the (one)-"virtual"-(zero-"cloud-instance")-'"response" as the selected -"fastest"-cloud-instance-(to-"respond ),as: - "virtual"-(zero-"cloud-instance")-"responses" implementation (by said computing cloud using software-and-database) would be very fast and be fastest-cloud- instances-to-"respond"'(Olmsted teaches in Para. [0041]-[0043] about the OVF standard specifies a format for digitally encoding a virtual machine within one or more data files and the launching cloud instances and Klimetschek further teaches in Para. [0024] about a cloud instance to include 1 each of an author node, and different quantities of each node type may be included, including zero of one or more types); and 
      (iii) said receiving of said request (from said server to said computing cloud enables said computing cloud to select the (one)-fastest-cloud-instance- to-respond (to said-computing-cloud's said (not-less-than-zero): (which-is-zero-or-one-or-more) -attempt(s) to connect to each-of-the-(not-less-than-one)- said-cloud-instance(s)) (Klimetschek teaches in Para. [0024]-[0026] about a cloud instance to include 1 each of an author node, and different quantities of each node type may be included, including zero of one or more types and further teaches in Para. [0024]-[0026] about a cloud instance to include 1 each of an author node, a publisher node, and a dispatcher node and issues a command to create the cloud instance and allow for very fast creation of new cloud instances); and
       further comprising the steps of: said receiving of said request (from said server to said computing cloud enabling said computing cloud to select the (one)-fastest-cloud-instance-to- respond) enables said computing cloud to use-(and-select) the-only-(one)-cloud- instance-(above) (now merged-in-(ii)(d)-above with the (one)-"virtual"-(zero-"cloud- instance")-"response" as the selected-"fastest"-cloud-instance-(to-"respond"), as - "virtual"-(zero-"cloud-instance")-"responses" implementation (by said computing cloud using software-and-database) would be very fast and be fastest-cloud- instances-to-"respond"; and (iv) said receiving of said request (from said server to said computing cloud) enables said computing cloud to use-(and-assign-and-save) IP address of selected- fastest-cloud-instance-(to-respond) as the IP address (to-be- identified-as the first IP address) of (selected) host computer cloud instance providing said Internet application service (requested by said server and) requested-to-be- published by said-one-of-the-first-computers (Note that the third IP address which is received from the server is equivalent to the “first IP address” and thus, Olmsted teaches in Para. [0052] and Internet layer is concerned with assigning unique addresses, known as “IP addresses,” and the virtual-cloud-connector nodes (“VCC nodes”) and a VCC server, components of a distributed system that provides multi-cloud aggregation and that includes a cloud-connector server and cloud-connector nodes that cooperate to provide services that are distributed across multiple clouds and individuals by cloud-computing providers. In addition, larger organizations may elect to establish private cloud-computing facilities in addition to, or instead of, subscribing to computing services provided by public cloud-computing service providers as narrated in Para. [0013] and [0030] and Klimetschek further teaches in Para. [0024] about a cloud instance to include 1 each of an author node, and different quantities of each node type may be included, including zero of one or more types); and 
     further comprising the steps of: said receiving (of said request from said server to said computing cloud enabling said computing cloud to assign the first IP address to the said-selected-fastest-cloud- instance-to-respond) enables said computing cloud to use-(and-assign-and-save) IP- address (to-be-identified-as the) (of said selected-(and-now-merged)- "fastest"-cloud-instance-(to-"respond") in (iii)) as the IP-address-of-host-computer- cloud-instance (Note that the third IP address which is received from the server is equivalent to the “first IP address” and thus, Olmsted teaches in Para. [0052] and Internet layer is concerned with assigning unique addresses, known as “IP addresses,” and the virtual-cloud-connector nodes (“VCC nodes”) and a VCC server and Klimetschek further teaches in Para. [0024] about a cloud instance to include 1 each of an author node, and different quantities of each node type may be included, including zero of one or more types).
    (v) said request by said server (to said computing cloud to send to said server, a first IP address corresponding to a cloud instance (of said computing cloud and providing said Internet application service) of said-one-of-the-first-computers) enables said computing cloud to send to said server said first IP address corresponding to (said-selected)- -cloud-instance providing said Internet application service (requested by said server and) requested-to-be-published by said-one-of-the- first-computers (note that sending the previous saved connection information or IP address of host computer is optional and also VCC server is equivalent to the claimed “same server”. Olmsted teaches in Para. [0038] host computer includes a hardware layer 502 and a virtualization layer 504 that provides a simulated hardware interface 508 to an operating system 572 and further teaches in Para. [0050] that the virtual-cloud-connector nodes (“VCC nodes”) and a VCC server (i.e., same server) and Klimetschek further teaches in Para. [0024] about a cloud instance to include 1 each of an author node, and different quantities of each node type may be included, including zero of one or more types).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Klimetschek by providing the method of using a server to said computing cloud enables said computing cloud to receive not-less-than-zero computing instances in a virtual environment ([0024], 0026] and [0036]) into the method of assigning unique IP address of Olmsted invention. One would have been motivated to do so in order to properly secure the IP address data so that the system utilizing a static IP address that can host the server, which other computers can access using their internet connection. Because static IP addresses do not change, they can be located from just about any area in the world. Different devices and operating systems can also gain remote access to networks using the IP address. These types of IP addresses also offer more stability, as they do not change like dynamic IP addresses and provides faster download/upload speeds in an efficient manner.
Regarding claim 17.
                Olmsted in view of Klimetschek further teaches a computer-implemented method used in one or more first computers for facilitating Internet application services between said one or more first computers and one or more second computers coupled to a network (Olmsted teaches in Fig. 2 and Para. [0028]-[0030] an internet-connected distributed computer system which includes one or more computers in in virtual network data center), the method comprising the steps of:, by said-one-of-the-first-computers, a virtual machine with an installed host helper program (for use by an Internet application service) to a computing cloud (Olmsted teaches in Para. [0041] a virtual appliance (i.e., imported from one of the computers) is a software service that is delivered a complete software stack installed within one or more virtual machines that is encoded within an OVF package)): and requesting, by said-one-of-the-first-computers, to said computing cloud to publish (for use by Internet users) said Internet application service (provided by a cloud instance of said computing cloud) at a website of a server, and: (a). (said requesting, by said-one-of-the-first-computers, to said computing cloud to publish said Internet application service (of said-one-of-the-first-computers) for use by Internet users) enables said server to publish (for use by Internet users) said Internet application service at said website of said server (note that sending the previous saved connection information or IP address of host computer is optional and also VCC server is equivalent to the claimed “same server”. Olmsted teaches in Para. [0038] host computer includes a hardware layer 502 and a virtualization layer 504 that provides a simulated hardware interface 508 to an operating system 572 and further teaches in Para. [0050] that the virtual-cloud-connector nodes (“VCC nodes”) and a VCC server (i.e., same server), components of a distributed system that provides multi-cloud aggregation and that includes a cloud-connector server and cloud-connector nodes that cooperate to provide services that are distributed across multiple clouds. VMware vCloud™ VCC servers and nodes are one example of VCC server and nodes. In FIG. 10, seven different cloud-computing facilities are illustrated 1002-1008); and
          (b). (said requesting, by said-one-of-the-first-computers, to said computing cloud to publish said Internet application service (of said-one-of-the-first-computers) for use by Internet users at said website of said server) enables said server to request (by said server) to said computing cloud to send to said server, a first Internet protocol (IP) address corresponding to a cloud instance (of said computing cloud and) of said-one- of-the-first-computers providing said Internet application service (using said host helper program), wherein said cloud instance (of said computing cloud and) of said- one-of-the-first-computers is communicatively coupled to said-one-of-the-first- computers (Olmsted teaches in Para. [0052] and Internet layer is concerned with assigning unique addresses, known as “IP addresses” to both the sending computer and the destination computer for a message and routing the message through the Internet to the destination computer. Internet-layer datagrams are finally transferred, by the operating system, to communications hardware, such as a network-interface controller (“NIC”) which embeds the Internet-layer datagram 1164 into a link-layer datagram 1170 that includes a link-layer header 1172 and generally includes a number of additional bytes 1174 appended to the end of the Internet-layer datagram and further in Para. [0057]-[0058] request message is sent to the client server and further the system starts internet application services that include different web sites provided by hundreds of thousands of different web servers throughout the world as narrated in Para. [0028]-[0030]); and 
      (c). (said requesting, by said-one-of-the-first-computers, to said computing cloud to publish said Internet application service at said website of said server enables) said server to request said computing cloud to send to said server, a first IP address corresponding to a-"a cloud instance (of said computing cloud and providing said Internet application service) of said-one-of-the-first-computers" (herein-after-called- the-'host-computer-cloud-instance') (Olmsted teaches in Para. [0052] and Internet layer is concerned with assigning unique addresses, known as “IP addresses,” to both the sending computer and the destination computer for a message and routing the message through the Internet to the destination computer. Internet-layer datagrams are finally transferred, by the operating system, to communications hardware, such as a network-interface controller (“NIC”) which embeds the Internet-layer datagram 1164 into a link-layer datagram 1170 that includes a link-layer header 1172 and generally includes a number of additional bytes 1174 appended to the end of the Internet-layer datagram and further in Para. [0057]-[0058] request message is sent to the client server and further the system starts internet application services that include different web sites provided by hundreds of thousands of different web servers throughout the world as narrated in Para. [0028]-[0030]), which (said server's request) enables said computing cloud to operate: 
        (c)(i). (:) (said requesting, by said-one-of-the-first-computers, to said computing cloud to publish said Internet application service at said website of said server, enables said requesting-(in sub step"(b)" above) by said server to said computing cloud which enables said computing cloud) to optionally send (if-available) (previous/ fast)-(saved)-"connection -information'-and/or- IP-address" of ("previous/last") host-computer-cloud-instance-providing-(SAME)-requested-to-be- published-(by-said-one-of-the-first-computers) said-Internet-application-service, and from the (SAME)-server’s-"last"-request for "'connection-information 'and' or 'IP address"' of the host-computer-cloud-instance-(providing-(SAME)-requested-Intemet- application-service) to (be sent to) the (SAME)-server (note that sending the previous saved connection information or IP address of host computer is optional and also VCC server is equivalent to the claimed “same server”. Olmsted teaches in Para. [0038] host computer includes a hardware layer 502 and a virtualization layer 504 that provides a simulated hardware interface 508 to an operating system 572 and further teaches in Para. [0050] that the virtual-cloud-connector nodes (“VCC nodes”) and a VCC server (i.e., same server), components of a distributed system that provides multi-cloud aggregation: - which (sending (previous/LAST)-(saved)-"-connection-information'- and/or- IP-address-" of (previous/last) host-computer-cloud-instance-(providing- (S AME)-requested-Internet-application-service) would allow prompt-(almost- instant/zero)-response-(time) to the (SANMIE)-server's-and/or-(SAME)-said-one-of- the-first-host-computer's-and/or-(multiple)-Internet-users'-(new/next)-request(s) for the (SAME-requested)-Internet-application-service, and - which (LAST-"connection-information") allows-avoiding-(computing- cloud's)-(INNATE)-(multiple)-seconds'-'-(cloud)-response-delay"-(due-to-need-to-do- processing-by-computing-cloud-to-create/select-its-cloud-instance(s)), BEFORE- selected-(fastest)-cloud-instance-CAN-RESPOND-to-request(s) for-Internet- application service (Klimetschek teaches in Para. [0020] about the response time where the user may select an option to use authoring tools resident on the authoring node 132, at which time (i.e., response time) the server 102 or server 122 transfers the user's session to the authoring tool and further teaches in Para. [0024]-[0026] about a cloud instance to include 1 each of an author node, a publisher node, and a dispatcher node and issues a command to create the cloud instance and allow for very fast creation of new cloud instances. Each of the nodes desired for the cloud instance was available and creation of the new cloud instance simply required transitioning the desired number of nodes into the new cloud instance and performing any final configurations needed to prepare the cloud instance for use).
      (c)(ii). (said requesting, by said-one-of-the-first-computers, to said computing cloud to publish said Internet application service at said website of said server, enables said requesting-(in sub step"(b)" above) by said server to said computing cloud which enables said computing cloud) -to launch a group of not-less-than-one-(which-is-one- or-more) cloud instance(s) providing said Internet application service (requested-to-be- published by said-one-of-the-first-computers) (Olmsted teaches in Para. [0028]-[0029] that the web sites provided by hundreds of thousands of different web servers throughout the world and the web sites provided by hundreds of thousands of different web servers (i.e., hosting server) throughout the world and may access high-computational-bandwidth computing services from remote computer facilities for running complex computational tasks and Klimetschek further teaches in Para. [0034] after the user enters the quantities and types of nodes to be used to create the new cloud instance, the application selects configured nodes from the hot spare pool 340 corresponding to the types and quantities specified by the user and the system allows the user for very fast creation of new cloud instances. Each of the nodes desired for the cloud instance was available as narrated in Para. [0026]); and 
         (c)(iii). (said requesting, by said-one-of-the-first-computers, to said computing cloud to publish said Internet application service at said website of said server, enables said requesting-(in sub step-"(b)" above) by said server to said computing cloud which enables said computing cloud) to (not-less-than- zero)-(which-is-)-attempt(s) to-connect to each-of-the-(not-less-than-one)-cloud- instance(s) (in said group-of-cloud-instances of said computing cloud and providing said Internet application service), and to receive (lot-less than zero): (which-is-zero-or-one-or-more)-responses from each-of-said--(not-less-than-one)- cloud-instance(s) (Klimetschek teaches in Para. [0020] about the response time where the user may select an option to use authoring tools resident on the authoring node 132, at which time (i.e., response time) the server 102 or server 122 transfers the user's session to the authoring tool and further teaches in Para. [0024]-[0026] about a cloud instance to include 1 each of an author node, and different quantities of each node type may be included, including zero of one or more types. For example, in one embodiment, a cloud instance 130 comprises one publisher node, and no author or dispatcher nodes and issues a command to create the cloud instance and allow for very fast creation of new cloud instances), and
       (c)(iv). (said requesting, by said-one-of-the-first-computers, to said computing cloud to publish said Internet application service at said website of said server, enables said requesting-(in sub step-"(b)" above) by said server to said computing cloud which enables said computing cloud) to select as the host computer cloud instance the (one fastest-cloud-instance-(to-respond) allowing: fastest-cloud-instance-(to-respond)/host-computer-cloud-instance to provide (fastest) said Internet application service (response(Olmsted teaches in Para. [0028]-[0029] that the web sites provided by hundreds of thousands of different web servers throughout the world and the web sites provided by hundreds of thousands of different web servers (i.e., hosting server) throughout the world and may access high-computational-bandwidth computing services from remote computer facilities for running complex computational tasks and Klimetschek further teaches in Para. [0034] after the user enters the quantities and types of nodes to be used to create the new cloud instance, the application selects configured nodes from the hot spare pool 340 corresponding to the types and quantities specified by the user and the system allows the user for very fast creation of new cloud instances. Each of the nodes desired for the cloud instance was available as narrated in Para. [0026]); 
       (c) (v). (said requesting, by said-one-of-the-first-computers, to said computing cloud to publish said Internet application service at said website of said server, enables said requesting-(in sub step-"(b)" above) by said server to said computing cloud which enables said computing cloud) to use-(and-assign-and-save) the IP address of said- selected-(one)-fastest-cloud-instance-(to-respond) as the first P address and (as) IP address of the host computer cloud instance (Olmsted teaches in Para. [0028]-[0029] that the web sites provided by hundreds of thousands of different web servers throughout the world and the web sites provided by hundreds of thousands of different web servers (i.e., hosting server) throughout the world and may access high-computational-bandwidth computing services from remote computer facilities for running complex computational tasks and Klimetschek further teaches in Para. [0034] after the user enters the quantities and types of nodes to be used to create the new cloud instance, the application selects configured nodes from the hot spare pool 340 corresponding to the types and quantities specified by the user and the system allows the user for very fast creation of new cloud instances. Each of the nodes desired for the cloud instance was available as narrated in Para. [0026]) and 
        (d). (said requesting by said-one-of-the-first-computers, to said computing cloud to publish said Internet application service at said website of said server, enables said requesting-(in sub step-"(b)" above) by said server to said computing cloud which enables said computing cloud) to have said cloud instance (identified-by said-(created- and-assigned) first IP address and providing said Internet application service requested by said-one-of-the-first-computers) to be communicatively coupling to said-one-of-the- first-computers (Olmsted teaches in Para. [0052] and Internet layer is concerned with assigning unique addresses, known as “IP addresses,” to both the sending computer and the destination computer for a message and routing the message through the Internet to the destination computer. Internet-layer datagrams are finally transferred, by the operating system, to communications hardware, such as a network-interface controller (“NIC”) which embeds the Internet-layer datagram 1164 into a link-layer datagram 1170 that includes a link-layer header 1172 and Klimetschek further teaches in Para. [0020] about the response time where the user may select an option to use authoring tools resident on the authoring node 132, at which time (i.e., response time) the server 102 or server 122 transfers the user's session to the authoring tool and further teaches in Para. [0024]-[0026] about a cloud instance to include 1 each of an author node, and different quantities of each node type may be included, including zero of one or more types. For example, in one embodiment, a cloud instance 130 comprises one publisher node, and no author or dispatcher nodes and issues a command to create the cloud instance and allow for very fast creation of new cloud instances); and
       (said requesting, by said-one of -the first-computers, to said computing cloud to publish said Internet application service at said website of said server, enables said requesting-fist substep-"1b)" above) by said server to said computing cloud which enables said computing cloud) to send (by said computing cloud) to said server said-(assigned) first IP address corresponding to said cloud instance, and which is in said group-of-cloud instances of said-one-of-the-first-computers providing said Internet application service, (said-computing-cloud) responsive to said computing cloud receiving said request, from said server, to send to said server the first IP address corresponding to a cloud instance (of said computing cloud and) providing said Internet application service of (and requested to be published by) said-one-of-the-first- computers (Olmsted teaches in Para. [0028]-[0029] that the web sites provided by hundreds of thousands of different web servers throughout the world and the web sites provided by hundreds of thousands of different web servers (i.e., hosting server) throughout the world and may access high-computational-bandwidth computing services from remote computer facilities for running complex computational tasks and Klimetschek further teaches in Para. [0034] after the user enters the quantities and types of nodes to be used to create the new cloud instance, the application selects configured nodes from the hot spare pool 340 corresponding to the types and quantities specified by the user and the system allows the user for very fast creation of new cloud instances. Each of the nodes desired for the cloud instance was available as narrated in Para. [0026]); and
       (said requesting, by said-one of -the first-computers, to said computing cloud to publish said Internet application service at said website of said server enables) said request-(in sub step-"(b)" above), by said server and to said computing cloud, to send to said serer said first IP address (corresponding to said cloud instance (of said computing cloud and) providing said Internet application service requested-to-be- published by said-one-of-the-first-computers) which (said server's request) enables said server to receive (by said server and from said computing cloud, and store) said first IP address (assigned above, and corresponding to said cloud instance (of said computing cloud and) of said-one-of-the-first-computers providing said Internet application service (requested-to-be-published by said-one-of-the-first-computers) (Olmsted teaches in Para. [0043] provisioning and launching of virtual machines with respect to resource pools, virtual data stores, and virtual networks, so that virtual-data-center administrators need not be concerned with the identities of physical-data-center components used to execute particular virtual machines Klimetschek further teaches in Para. [0034] after the user enters the quantities and types of nodes to be used to create the new cloud instance, the application selects configured nodes from the hot spare pool 340 corresponding to the types and quantities specified by the user and the system allows the user for very fast creation of new cloud instances. Each of the nodes desired for the cloud instance was available as narrated in Para. [0026]).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Klimetschek by providing multiple cloud instances ([0034] and [0026]) into teachings of Olmsted invention. One would have been motivated to do so in order to the user efficiently consume, manage and control all resources in his/her cloud services.
Regarding claim 18.
           Olmsted in view of Klimetschek further teaches wherein and further comprising the steps of: (a) said requesting, by said-one-of-the-first-computers, to said computing cloud (to publish said Internet application service (of said-one-of-the-first-computers, and provided by a cloud instance of said computing cloud) for use by Internet users at said website of said server) enables said server to publish said Internet application service at said website of said server (Olmsted teaches in Para. [0052] and Internet layer is concerned with assigning unique addresses, known as “IP addresses,” to both the sending computer and the destination computer for a message and routing the message through the Internet to the destination computer. Internet-layer datagrams are finally transferred, by the operating system, to communications hardware, such as a network-interface controller (“NIC”) which embeds the Internet-layer datagram 1164 into a link-layer datagram 1170 that includes a link-layer header 1172 and generally includes a number of additional bytes 1174 appended to the end of the Internet-layer datagram and further in Para. [0057]-[0058] request message is sent to the client server and further the system starts internet application services that include different web sites provided by hundreds of thousands of different web servers throughout the world as narrated in Para. [0028]-[0030]); and
          (a)(i) (said requesting, by said-one-of-the-first-computers, to said-computing- cloud (to publish said-Internet-application-service for use by Internet users at said website of said-server) enables) receiving, at said website and by said server, from one of the second computers a request to join said Internet application service (provided by said cloud instance of said computing cloud and) requested-to-be-published by said- one-of-the-first-computers (Olmsted teaches in Para. [0043] provisioning and launching of virtual machines with respect to resource pools, virtual data stores, and virtual networks, so that virtual-data-center administrators need not be concerned with the identities of physical-data-center components used to execute particular virtual machines Klimetschek further teaches in Para. [0034] after the user enters the quantities and types of nodes to be used to create the new cloud instance, the application selects configured nodes from the hot spare pool 340 corresponding to the types and quantities specified by the user and the system allows the user for very fast creation of new cloud instances. Each of the nodes desired for the cloud instance was available as narrated in Para. [0026]); and 
          (a)(ii) (said requesting, by said-one-of-the-first-computers, to said-computing- cloud (to publish said-Internet-application-service for use by Internet users at said website of said-server) enables) receiving, at said website and by said server, from said one of the second computers a second IP address corresponding to said one of the second computers (Note that the third IP address which is received from the server is equivalent to the “first IP address” and thus, Olmsted teaches in Para. [0052] and Internet layer is concerned with assigning unique addresses, known as “IP addresses,” and the virtual-cloud-connector nodes (“VCC nodes”) and a VCC server, components of a distributed system that provides multi-cloud aggregation and that includes a cloud-connector server and cloud-connector nodes that cooperate to provide services that are distributed across multiple clouds and individuals by cloud-computing providers. In addition, larger organizations may elect to establish private cloud-computing facilities in addition to, or instead of, subscribing to computing services provided by public cloud-computing service providers as narrated in Para. [0013] and [0030]); and 
          further comprising the steps of: (b). said first IP address (corresponding to a cloud instance created by said computing cloud and providing said Internet application service requested-to-be- published by said-one-of-the-first-computers), received by said server and from said computing cloud, enables said server to send said second IP address (corresponding to said one of the second computers) to said first IP address corresponding to said cloud instance of said-one-of-the-first-computers, (said server) responsive to said server receiving a request from said one of the second computers to join said Internet application service provided by said cloud instance (identified by said first IP address) of said-one-of-the-first-computers (Olmsted teaches in Para. [0028]-[0029] that the web sites provided by hundreds of thousands of different web servers throughout the world and the web sites provided by hundreds of thousands of different web servers (i.e., hosting server) throughout the world and may access high-computational-bandwidth computing services from remote computer facilities for running complex computational tasks and Klimetschek further teaches in Para. [0034] after the user enters the quantities and types of nodes to be used to create the new cloud instance, the application selects configured nodes from the hot spare pool 340 corresponding to the types and quantities specified by the user and the system allows the user for very fast creation of new cloud instances. Each of the nodes desired for the cloud instance was available as narrated in Para. [0026]); and 
         said second IP address, received said server at said cloud instance (identified by said first IF address) of said-one-of-the-first-computers), (i.e. said cloud instance (identified by said first IP address)) to connect (using said second IP address corresponding to said one of the second computers) directly to said one of the second computers identified by said second IP address (Olmsted teaches in Para. [0052] and Internet layer is concerned with assigning unique addresses, known as “IP addresses,” to both the sending computer and the destination computer for a message and routing the message through the Internet to the destination computer. Internet-layer datagrams are finally transferred, by the operating system, to communications hardware, such as a network-interface controller (“NIC”) which embeds the Internet-layer datagram 1164 into a link-layer datagram 1170 that includes a link-layer header 1172 and Klimetschek further teaches in Para. [0020] about the response time where the user may select an option to use authoring tools resident on the authoring node 132, at which time (i.e., response time) the server 102 or server 122 transfers the user's session to the authoring tool); and 
      said second IP address enables said cloud instance (identified by said first IF address) of said-one-of-the-first-computers to send data directly to said one of the second computers, and enables said cloud instance (identified by said first IP address) of said-one-of-the-first-computers to receive data directly from said one of the second computers, via a direct network connection between said first IP address corresponding to said cloud instance of said-one-of-the-first-computers and said second IP address corresponding to said one of the second computers (Olmsted teaches in Para. [0052] and Internet layer is concerned with assigning unique addresses, known as “IP addresses,” (i.e., first IP address) and the virtual-cloud-connector nodes (“VCC nodes”) and a VCC server, components of a distributed system that provides multi-cloud aggregation and that includes a cloud-connector server and cloud-connector nodes that cooperate to provide services that are distributed across multiple clouds and individuals by cloud-computing providers. In addition, larger organizations may elect to establish private cloud-computing facilities in addition to, or instead of, subscribing to computing services provided by public cloud-computing service providers as narrated in Para. [0013] and [0030]).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Klimetschek by providing multiple cloud instances ([0034] and [0026]) into teachings of Olmsted invention. One would have been motivated to do so in order to the user efficiently consume, manage and control all resources in his/her cloud services.
Regarding claim 19.  
           Olmsted in view of Klimetschek further teaches the step of: said cloud instance (identified by said first IP address) of said-one-of-the- first-computers is communicatively coupled to said-one-of-the-first-computers and to the network (Olmsted teaches in Para. [0052] and Internet layer is concerned with assigning unique addresses, known as “IP addresses,” (i.e., first IP address)  and the virtual-cloud-connector nodes (“VCC nodes”) and a VCC server, components of a distributed system that provides multi-cloud aggregation and that includes a cloud-connector server and cloud-connector nodes that cooperate to provide services that are distributed across multiple clouds and individuals by cloud-computing providers. In addition, larger organizations may elect to establish private cloud-computing facilities in addition to, or instead of, subscribing to computing services provided by public cloud-computing service providers as narrated in Para. [0013] and [0030]); and 
       said cloud instance (identified by said first IP address) of said-one-of-the- first-computers being communicatively coupled to said-one-of-the-first-computers enables said-one-of-the-first-computers to from the network (Klimetschek teaches [0023] if the customer decides to discontinue (i.e., decouple) use of the cloud instance 130 or one or more of the nodes 132-136 comprised within the cloud instance 130, the user may release the node (or nodes) to the CSP 120, which may then return it to a pool of idle, unallocated nodes 126).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Klimetschek by providing the method of discontinue (i.e., decouple) using a cloud communication ([0023]) into teachings of Olmsted invention. One would have been motivated to do so in order to a state of an IT environment in which two or more systems somehow work or are connected without being directly connected. In a decoupled microservices architecture, for example, software services have none or very little knowledge about the other services that helps to improve the network system in an efficient manner. 
Regarding claim 20. 
          Olmsted in view of Klimetschek further teaches wherein, and further comprising the steps of: (i). (said requesting, by said-one-of-the-first-computers, to said computing cloud to publish said Internet application service at said website of said server enables) said server to request said computing cloud to send to said server, a first IP address corresponding to a cloud instance (of said computing cloud and providing said Internet application service) of said-one-of-the-first-computers, which (said server's request) enables said computing cloud to operate: said-request-by-said-server (to said computing cloud enabling said computing cloud to launch a group of not-less-than-one cloud instance(s)) enables said computing cloud to launch a group of one cloud instance (providing said Internet application service, and) of said-one-of-the-first-computers, as: one cloud instance is-(also) a group of one cloud instance, which is-(also) a group of not-less-than- one cloud instance (Olmsted teaches in Para. [0028]-[0029] that the web sites provided by hundreds of thousands of different web servers throughout the world and the web sites provided by hundreds of thousands of different web servers (i.e., hosting server) throughout the world and may access high-computational-bandwidth computing services from remote computer facilities for running complex computational tasks Olmsted further teaches in Para. [0065] launch an automated upgrade of the distributed service-based application via input to a single upgrade feature 1510. The system administrator) and further Klimetschek teaches in Para. [0026] about multiple cloud instances (i.e., one or more cloud instances and the new cloud instance and performing any final configurations needed to prepare the cloud instance for use and further teaches in Para. [0024] about a configuration is not necessary. For example, different quantities of each node type may be included, including zero of one or more types (i.e., not less than zero that indicates zero or one or more)); and 
          (ii). said-request-by-said-server to said computing cloud enables said computing cloud to (not-less-than- zero)-(which-is-zero-or-one-or-more)- attempt) to connect to each-of-the-"not-less-than -one"-cloud-instance(s) (in said group- of-cloud-instances providing said Internet application service), and to receive (not-less- than- zero)-(which-is-zero-or-one-or-more)-responses) from each-of- the-said-"not-less-than-one"-cloud-instance(s) (Klimetschek teaches in Para. [0026] about multiple cloud instances (i.e., one or more cloud instances and the new cloud instance and performing any final configurations needed to prepare the cloud instance for use. Such a system may allow creation of a new cloud instance in a matter of a few seconds rather than configuring new nodes from scratch, which can take 20-30 minutes or more): 
         (ii)(a) said-request-by-said-server (to said computing cloud enabling said computing cloud to (not-less-than- zero)-(which-is-zero-or-one-or- more)-attempts) to connect to each-of-the-said-(not-less-than-one)-cloud-instance(s)) enables said computer cloud to zero-(and-not)-alter to connect to said-one, as zero-(and-not)-attempt-to-connect is-(also) "zero"-attempt-to-connect, which is- (also) (not-less-than- zero)-attempts) to connect; and - one) cloud-instance is-(also) "not-less-than-one"-cloud-instance- (Olmsted teaches in Para. [0043] launching of virtual machines with respect to resource pools, virtual data stores, and virtual networks, so that virtual-data-center administrators need not be concerned with the identities of physical-data-center components used to execute particular virtual machines and Klimetschek further teaches in Para. [0026] about multiple cloud instances (i.e., one or more cloud instances and the new cloud instance), and 
        (b). (said-request-by-said-server to said computing cloud enabling said computing cloud to receive "not-less-than- zero"-(which-is-zero-or- one-or-more)-response(s) from each-of-the-"not-less-than-one"-said-cloud-instance(s)) enables said computer cloud to receive zero-Sand-no)-response from said-one-(cloud-instance), as - receive zero-(and-no)-response is-(also) receive "zero"-response, which is-(also) receive "not-less-than- zero"-response(s. and one cloud-instance is-(also) "not-less-than-one"-cl oud-instance- (Klimetschek teaches in Para. [0020] about the response time where the user may select an option to use authoring tools resident on the authoring node 132, at which time (i.e., response time) the server 102 or server 122 transfers the user's session to the authoring tool and further teaches in Para. [0024]-[0026] about a cloud instance to include 1 each of an author node, and different quantities of each node type may be included, including zero of one or more types. For example, in one embodiment, a cloud instance 130 comprises one publisher node, and no author or dispatcher nodes and issues a command to create the cloud instance and allow for very fast creation of new cloud instances) and 
        (ii)(c) said receiving of zero-(and-no)-response enables (said computing cloud to) create (one)-"virtual"-(zero-"cloud-instance')-"response" (using software-and- database) (and "virtual"-(zero-"cloud-instance")-"responses" implementation (by said computing cloud using software-and-database) would be very fast and be fastest-cloud- instances-to-"respond"), as: - "virtual" is digital, and - "virtual"-response is "digital"-response (which is (also) response, and - zero-"cloud-instance" is also cloud-instance (with zero-(virtualized)-hardware), which can be implemented (using software-and-database) with zero-(virtualized)- hardware (Klimetschek teaches in Para. [0026] about multiple cloud instances (i.e., one or more cloud instances and the new cloud instance and performing any final configurations needed to prepare the cloud instance for use and further teaches in Para. [0024] about a configuration is not necessary. For example, different quantities of each node type may be included, including zero of one or more types (i.e., not less than zero that indicates zero or one or more), and 
       (ii)(d) (said computing cloud) add-(and-merge) "the-only-(one)-cloud-instance- (and-its-virtualized-hardware)"-(in-above-group-of-(one)-cloud-instances launched by said computing cloud above) to the-(one)-virtual-(zero-cloud-instance)-response (created above) (Klimetschek teaches in Para. [0026] about multiple cloud instances (i.e., one or more cloud instances and the new cloud instance and performing any final configurations needed to prepare the cloud instance for use and further teaches in Para. [0024] about a configuration is not necessary. For example, different quantities of each node type may be included, including zero of one or more types (i.e., not less than zero that indicates zero or one or more), and 
         (ii)(e) (said computing cloud) use-(and-select)- the-only-(one)-cloud-instance- (above) (now merged with the (one)-"virtual"-(zero-"cloud-instance")-"response" as the selected-"fastest"-cloud-instance-(to-""respond"), as: - "virtual"-(zero-"cloud-instance")-'"responses" -implementation (by said computing cloud using software-and-database) would be very fast and be fastest-cloud- instances-to-"respond" (Olmsted teaches in Para. [0041]-[0043] about the OVF standard specifies a format for digitally encoding a virtual machine within one or more data files and the launching cloud instances and Klimetschek further teaches in Para. [0024] about a cloud instance to include 1 each of an author node, and different quantities of each node type may be included, including zero of one or more types); and
    (iii) (said receiving of said request from said server to said computing cloud) enables said computing cloud to select the (one)-fastest-cloud-instance- to-respond (to said-computing-cloud's said (not-less-than- zero (which-is-zero-or-one-or-more)-attempt(s) to connect to each-of-the-(not-less-than-one)- said-cloud-instance(s) (Klimetschek teaches in Para. [0024]-[0026] about a cloud instance to include 1 each of an author node, and different quantities of each node type may be included, including zero of one or more types and further teaches in Para. [0024]-[0026] about a cloud instance to include 1 each of an author node, a publisher node, and a dispatcher node and issues a command to create the cloud instance and allow for very fast creation of new cloud instances); and 
        further comprising the steps of: (said receiving of said request from-said-server-to-said-computing-cloud enabling said-computing-cloud to select the (one)-fastest-cloud-instance-to- respond) enables said computing cloud to use-(and-select) the-only-(one)-cloud- instance-(above) (now merged-in-(ii)(d)-above with the (one)-""virtual"-(zero-"cloud- instance")-"response" as the selected -"fastest"-cloud-instance-(to-""respond"), as - "virtual'"-(zero-"cloud-instance")-"responses' implementation (by said computing cloud using software-and-database) would be very fast and be fastest-cloud- instances-to-"respond" (Olmsted teaches in Para. [0041]-[0043] about the OVF standard specifies a format for digitally encoding a virtual machine within one or more data files and the launching cloud instances and Klimetschek further teaches in Para. [0024] about a cloud instance to include 1 each of an author node, and different quantities of each node type may be included, including zero of one or more types); and
       (iv) said receiving of said request (from said server to said computing cloud) enables said computing cloud to use-(and-assign-and-save) IP address of selected- fastest-(one)-cloud-instance-(to-respond) as the IP address (to-be- identified-as the first IP address) of (selected) host computer cloud instance providing said Internet application service (requested by said server and) requested-to-be- published by said-one-of-tie-first-computers (Note that the third IP address which is received from the server is equivalent to the “first IP address” and thus, Olmsted teaches in Para. [0052] and Internet layer is concerned with assigning unique addresses, known as “IP addresses,” and the virtual-cloud-connector nodes (“VCC nodes”) and a VCC server, components of a distributed system that provides multi-cloud aggregation and that includes a cloud-connector server and cloud-connector nodes that cooperate to provide services that are distributed across multiple clouds and individuals by cloud-computing providers. In addition, larger organizations may elect to establish private cloud-computing facilities in addition to, or instead of, subscribing to computing services provided by public cloud-computing service providers as narrated in Para. [0013] and [0030] and Klimetschek further teaches in Para. [0024] about a cloud instance to include 1 each of an author node, and different quantities of each node type may be included, including zero of one or more types); and
         further comprising the steps of: said receiving (of said request from said server to said computing cloud enabling said computing cloud to assign the first IP address to the said-selected-fastest-cloud- instance-to-respond) enables said computing cloud to use-(and-assign-and-save) IP- address (to-be-identified-as the first IP address) (of said selected-(and-now-merged)- "'fastest"-cloud-instance-(to-""respond") in (iii)) as the IP-address-of-host-computer- cloud-instance (Olmsted teaches in Para. [0041]-[0043] about the OVF standard specifies a format for digitally encoding a virtual machine within one or more data files and the launching cloud instances and Klimetschek further teaches in Para. [0024] about a cloud instance to include 1 each of an author node, and different quantities of each node type may be included, including zero of one or more types); and 
         (v). (said requesting, by said-one-of-the-first-computers, to said computing cloud to publish said Internet application service at said website of said server enables) said server to request said computing cloud to send to said server, a first IP address corresponding to a cloud instance (of said computing cloud and providing said Internet application service) of said-one-of-the-first-computers, which (said server's request) enables said computing cloud to send- to said server said first I[ address of said selected-host computer cloud instance: the "fastest"-(one)-"virtual"-(zero-"cloud-instance”) “response” (and now merged with "(virtualized)-hardware of said one) cloud-instance") (Note that the third IP address which is received from the server is equivalent to the “first IP address” and thus, Olmsted teaches in Para. [0052] and Internet layer is concerned with assigning unique addresses, known as “IP addresses,” and the virtual-cloud-connector nodes (“VCC nodes”) and a VCC server, components of a distributed system that provides multi-cloud aggregation and that includes a cloud-connector server and cloud-connector nodes that cooperate to provide services that are distributed across multiple clouds and individuals by cloud-computing providers. In addition, larger organizations may elect to establish private cloud-computing facilities in addition to, or instead of, subscribing to computing services provided by public cloud-computing service providers as narrated in Para. [0013] and [0030] and Klimetschek further teaches in Para. [0024] about a cloud instance to include 1 each of an author node, and different quantities of each node type may be included, including zero of one or more types).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Klimetschek by providing the method of using a server to said computing cloud enables said computing cloud to receive not-less-than-zero computing instances in a virtual environment ([0024], 0026] and [0036]) into the method of assigning unique IP address of Olmsted invention. One would have been motivated to do so in order to properly secure the IP address data so that the system utilizing a static IP address that can host the server, which other computers can access using their internet connection. Because static IP addresses do not change, they can be located from just about any area in the world. Different devices and operating systems can also gain remote access to networks using the IP address. These types of IP addresses also offer more stability, as they do not change like dynamic IP addresses and provides faster download/upload speeds in an efficient manner.
Regarding claim 21.
           Olmsted in view of Klimetschek further teaches wherein, and further comprising the steps of: (i). (said requesting, by said-one-of-the-first-computers, to said computing cloud to publish said Internet application service at said website of said server enables) said server to request said computing cloud to send to said server, a first IP address corresponding to a cloud instance (of said computing cloud and providing said Internet application service) of said-one-of-the-first-computers, which (said server's request) enables said computing cloud to operate (as follows): said-request-by-said-server (to said computing cloud enabling said computing cloud to launch a group of not-less-than-one cloud instance(s)) enables said computing cloud to launch (a group of) one cloud instance (providing said Internet application service requested-to-be-published-by, and) of said-one-of-the-first- computers, as: one cloud instance is (also) a group of one cloud instance, which is (also) a group of not-less-than-one cloud instance (as one is (also) not-less-than-one) (Note that the third IP address which is received from the server is equivalent to the “first IP address” and thus, Olmsted teaches in Para. [0052] and Internet layer is concerned with assigning unique addresses, known as “IP addresses,” and the virtual-cloud-connector nodes (“VCC nodes”) and a VCC server, components of a distributed system that provides multi-cloud aggregation and that includes a cloud-connector server and cloud-connector nodes that cooperate to provide services that are distributed across multiple clouds and individuals by cloud-computing providers. In addition, larger organizations may elect to establish private cloud-computing facilities in addition to, or instead of, subscribing to computing services provided by public cloud-computing service providers as narrated in Para. [0013] and [0030] and Klimetschek further teaches in Para. [0024] about a cloud instance to include 1 each of an author node, and different quantities of each node type may be included, including zero of one or more types): 
      (ii)(a). said-request-by-said-server (to said computing cloud enabling said computing cloud to (not-less-than- zero)-(which-is-zero-or-one-or- more)-attempt(s) to connect to each-of-the (not-less-than-one)-said-cloud- instance(s)) enables said computer cloud to zero-(and-not- attempt to connect to the one)-said-cloud-instance (in said group-of- one-cloud-instance), as - zero-(and-not)-(attempt) is zero-(attempt), as zero-(and-not) is zero and zero- (attempt) is (also) not-less-than-zero-(attempt), as zero is (also) not-less-than-zero (Olmsted teaches in Para. [0043] launching of virtual machines with respect to resource pools, virtual data stores, and virtual networks, so that virtual-data-center administrators need not be concerned with the identities of physical-data-center components used to execute particular virtual machines and Klimetschek further teaches in Para. [0026] about multiple cloud instances (i.e., one or more cloud instances and the new cloud instance and Klimetschek further teaches in Para. [0024] about a cloud instance to include 1 each of an author node, and different quantities of each node type may be included, including zero of one or more types); and 
         - one cloud instance is (also) a group of one cloud instance, which is (also) a group of not-less-than-one cloud instance (as one is (also) not-less-than-one) (Klimetschek teaches in Para. [0026] about multiple cloud instances (i.e., one or more cloud instances and the new cloud instance and performing any final configurations needed to prepare the cloud instance for use and further teaches in Para. [0024] about a configuration is not necessary. For example, different quantities of each node type may be included, including zero of one or more types (i.e., not less than zero that indicates zero or one or more); and
          (ii)(b). (said-request-by-said-server to said computing cloud enabling said computing cloud to receive "not-less-than-zero not more than one"-(which-is-zero-or- one-or-more)-response(s) from each-of-the-"not-less-than-one"-said cloud-instance(s)) enables said computer cloud to receive "one zero-(and  one)"-response from said the one (and only one)-said-cloud-instance-(in said group-of-one-cloud-instance), as - zero-(and-no)-(response) is zero-(response), as zero-(and-no) is zero (Olmsted teaches in Para. [0043] launching of virtual machines with respect to resource pools, virtual data stores, and virtual networks, so that virtual-data-center administrators need not be concerned with the identities of physical-data-center components used to execute particular virtual machines and Klimetschek further teaches in Para. [0026] about multiple cloud instances (i.e., one or more cloud instances and the new cloud instance); and 
     zero- (response) is (also) not less-than-zero-(response), as zero is (also) not-less-than-zero (Klimetschek teaches in Para. [0026] about multiple cloud instances (i.e., one or more cloud instances and the new cloud instance and performing any final configurations needed to prepare the cloud instance for use. Such a system may allow creation of a new cloud instance in a matter of a few seconds rather than configuring new nodes from scratch, which can take 20-30 minutes or more); and-one cloud instance is (also) a group of one cloud instance, which is (also) a group of not-less-than-one cloud instance (as one is (also) not-less-than-one) (Klimetschek teaches in Para. [0026] about multiple cloud instances (i.e., one or more cloud instances and the new cloud instance and performing any final configurations needed to prepare the cloud instance for use and further teaches in Para. [0024] about a configuration is not necessary. For example, different quantities of each node type may be included, including zero of one or more types (i.e., not less than zero that indicates zero or one or more); and
        - receive e one-(and-only--one)-response is-("one-as' receive one-response) (Olmsted teaches in Para. [0057] a response message corresponding to the request message by the service to the remote client).
        iii) said request by said server to said computing cloud enables said computing cloud) to select the (not less than one) fastest cloud instance to respond (to said computing--cloud's said attempt(s) to connect to said-cloud-instance(s) (in said group--of- cloud instances providing said Internet application service) (Klimetschek teaches in Para. [0034] after the user enters the quantities and types of nodes to be used to create the new cloud instance, the application selects configured nodes from the hot spare pool 340 corresponding to the types and quantities specified by the user and the system allows the user for very fast creation of new cloud instances. Each of the nodes desired for the cloud instance was available as narrated in Para. [0026]); and
       further comprising the steps of: said-request-by-said-server to said computing cloud (enabling said computing cloud to select the "(not-less-than-one) fastest-cloud-instance-to-respond" allowing its fastest cloud instance (to be host computer cloud instance) to provide said Internet application service) enables said computing cloud to select as host computer cloud instance (which is) the "(only) cloud-instance" as-"fastest"-cloud-instance-(to-respond) (and which was "received" above by said computing cloud as "zero-(and-no)-response" (Olmsted teaches in Para. [0028]-[0029] that the web sites provided by hundreds of thousands of different web servers throughout the world and the web sites provided by hundreds of thousands of different web servers (i.e., hosting server) throughout the world and may access high-computational-bandwidth computing services from remote computer facilities for running complex computational tasks and Klimetschek further teaches in Para. [0034] after the user enters the quantities and types of nodes to be used to create the new cloud instance, the application selects configured nodes from the hot spare pool 340 corresponding to the types and quantities specified by the user and the system allows the user for very fast creation of new cloud instances. Each of the nodes desired for the cloud instance was available as narrated in Para. [0026]), and which allows: - (only)-cloud-instance / host-computer-cloud-instance to provide ("fastest") said Internet application service (to Internet users) one (fastest) cloud instance to respond, as - "the-(only)-cloud-instance" is (also) the "fastest'-cloud-instance; and - "the-only-one" is (also) "one": and - select "the one"-((fastest)-cloud-instance-to- respond) is ("same as") select the one cloud instance (to respond), which is ("same as") select "not more- than one" fastest cloud instance- to respond" (Note that the third IP address which is received from the server is equivalent to the “first IP address” and thus, Olmsted teaches in Para. [0052] and Internet layer is concerned with assigning unique addresses, known as “IP addresses,” and the virtual-cloud-connector nodes (“VCC nodes”) and a VCC server, components of a distributed system that provides multi-cloud aggregation and that includes a cloud-connector server and cloud-connector nodes that cooperate to provide services that are distributed across multiple clouds and individuals by cloud-computing providers. In addition, larger organizations may elect to establish private cloud-computing facilities in addition to, or instead of, subscribing to computing services provided by public cloud-computing service providers as narrated in Para. [0013] and [0030] and Klimetschek further teaches in Para. [0024] about a cloud instance to include 1 each of an author node, and different quantities of each node type may be included, including zero of one or more types),
            (iv) said request by the server to said computing cloud (enabling said computing cloud to use-(and-assign-and-save) the IP address of said selected-(one)-fastest-cloud- instance-(to-respond) as the first IP address and (as) the IP address of host computer cloud instance) enables said computing cloud to use-(and-assign-and-save) the IP address of said-selected-(the-only-one)-"fastest"-coud-instance-(to-respond) as the first IP address and (as) the IP address of host computer cloud instance, as: "the-(only)-cloud-instance" is (also) the "fastest"-cloud-instance (Olmsted teaches in Para. [0028]-[0029] that the web sites provided by hundreds of thousands of different web servers throughout the world and the web sites provided by hundreds of thousands of different web servers (i.e., hosting server) throughout the world and may access high-computational-bandwidth computing services from remote computer facilities for running complex computational tasks and Klimetschek further teaches in Para. [0010]-[0011] significant delay between when additional capacity is needed and when the additional capacity becomes available for use. To help prevent this from occurring, the user may create a pool of hot spare nodes and the application is a web-based application that is accessed using a standard web browser. The user logs into the application and selects an option to create a new hot spare pool); and - "the-only-one" is (also) "one" (Olmsted teaches in Para. [0033] application programs and computational systems are developed to run on only a subset of the available operating systems, and can therefore be executed within only a subset of the various different types of computer systems on which the operating systems are designed to run); and     
           (v). (said requesting, by said-one-of-the-first-computers, to said computing cloud to publish said Internet application service at said website of said server enabling) said server to request said computing cloud to send to said server, a first IP address corresponding to a cloud instance (of said computing cloud and providing said Internet application service requested, and) of said-one-of-the-first- computers, which (said server's request) enables said computing cloud to send to said server said first IP address of said selected-one-(fastest)-cloud-instance-(to-respond) (Olmsted teaches in Para. [0028]-[0029] that the web sites provided by hundreds of thousands of different web servers throughout the world and the web sites provided by hundreds of thousands of different web servers (i.e., hosting server) throughout the world and may access high-computational-bandwidth computing services from remote computer facilities for running complex computational tasks Olmsted further teaches in Para. [0065] launch an automated upgrade of the distributed service-based application via input to a single upgrade feature 1510. The system administrator) and further Klimetschek teaches in Para. [0026] about multiple cloud instances (i.e., one or more cloud instances and the new cloud instance and performing any final configurations needed to prepare the cloud instance for use and further teaches in Para. [0024] about a configuration is not necessary. For example, different quantities of each node type may be included, including zero of one or more types (i.e., not less than zero that indicates zero or one or more)).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Klimetschek by providing the method of using a server to said computing cloud enables said computing cloud to receive not-less-than-zero computing instances in a virtual environment ([0024] and [0026]) into the method of assigning unique IP address of Olmsted invention. One would have been motivated to do so in order to One would have been motivated to do so since this method involves generating data usable to render a user interface providing options for accessing a digital content development project and the predefined data objects are accessed within the multi-user computing and network services platform. The digital content is generated for instantiating on virtual machines so that the method initiates, develops, and deploys a software application in an integrated development and deployment environment that is entirely provided by a provider network, thus software development activities are provided in an efficient and secure manner.
Regarding claim 22.
             Olmsted in view of Klimetschek further teaches wherein, and further comprising the steps of: (i). receiving, by said computing cloud, said request from said server to send to said server an Internet protocol (IP) address corresponding to (a cloud instance providing) an Internet application service (requested-to-be-published-by, and of said- one-of-the-first-computers) enables said computing cloud to launch a group of not-less- than-one cloud instance(s) providing said Internet application service (requested-to-be- published-by-- said-one-of-the-first-computers); and further comprising the steps of: said receiving of said request (from said server to said computing cloud enabling said computing cloud to launch a group of not-less-than-one cloud instance(s)) enables said computing cloud to launch (a group of) one (Olmsted teaches in Para. [0028]-[0029] that the web sites provided by hundreds of thousands of different web servers throughout the world and the web sites provided by hundreds of thousands of different web servers (i.e., hosting server) throughout the world and may access high-computational-bandwidth computing services from remote computer facilities for running complex computational tasks Olmsted further teaches in Para. [0065] launch an automated upgrade of the distributed service-based application via input to a single upgrade feature 1510. The system administrator) and further Klimetschek teaches in Para. [0026] about multiple cloud instances (i.e., one or more cloud instances and the new cloud instance and performing any final configurations needed to prepare the cloud instance for use and further teaches in Para. [0024] about a configuration is not necessary. For example, different quantities of each node type may be included, including zero of one or more types (i.e., not less than zero that indicates zero or one or more)), as: - one cloud instance is (also) a group of one cloud instance, which is (also) a group of not-less-than-one cloud instance (as one is (also) not-less-than-zero) (ii)(a). said receiving of said request (from said server to said computing cloud enabling said computing cloud to (not-less-than- zero)-(which-is-zero- or-one-or-more)-attempt(s) to connect to each-of-the-said-(not-less-than-one)-said-cloud- instance(s)) enables said computer cloud to zero-(and-not)-attempt to connect to the- one)-said-cloud-instance (in said group-of-one- cl oud-instance), as - zero-(and-not)-(attempt) is zero-(attempt), as zero-(and-not) is zero: and zero- (attempt) is (also) not-less-than-zero-(attempt), as zero is (also) not-less-than-zero; and - one cloud instance is (also) a group of one cloud instance, which is (also) a group of not-less-than-one cloud instance (as one is (also) not-less-than-one) (Olmsted teaches in Para. [0043] launching of virtual machines with respect to resource pools, virtual data stores, and virtual networks, so that virtual-data-center administrators need not be concerned with the identities of physical-data-center components used to execute particular virtual machines and Klimetschek further teaches in Para. [0026] about multiple cloud instances (i.e., one or more cloud instances and the new cloud instance and Klimetschek further teaches in Para. [0024] about a cloud instance to include 1 each of an author node, and different quantities of each node type may be included, including zero of one or more types). 
    (ii)(b). said receiving of said request (from said server to said computing cloud enabling said computing cloud to receive "not-less-than- zero "-(which- is-zero-or-one-or-more)-responses from each-of-the-"not-less-than-one", cloud- instance(s)) enables said computer cloud to receive zero-(and-no(Olmsted teaches in Para. [0028]-[0029] that the web sites provided by hundreds of thousands of different web servers throughout the world and the web sites provided by hundreds of thousands of different web servers (i.e., hosting server) throughout the world and may access high-computational-bandwidth computing services from remote computer facilities for running complex computational tasks Olmsted further teaches in Para. [0065] launch an automated upgrade of the distributed service-based application via input to a single upgrade feature 1510. The system administrator) and further Klimetschek teaches in Para. [0026] about multiple cloud instances (i.e., one or more cloud instances and the new cloud instance and performing any final configurations needed to prepare the cloud instance for use and further teaches in Para. [0024] about a configuration is not necessary. For example, different quantities of each node type may be included, including zero of one or more types (i.e., not less than zero that indicates zero or one or more)); and 
       one cloud-instance is (also) a group of one cloud instance. which is (also) a group of not-less-than-one cloud instance (as one is (also) not-less-than-one (iii) said request by the server to said computing cloud (enabling said computing cloud to select as the host computer cloud instance the "(one)-fastest-cloud-instance-to- respond" (allowing its fastest cloud instance (to be host computer cloud instance) to provide said Internet application service) enables said computing cloud to select as host computer cloud instance (which is) the "(only) cloud-instance" as-"fastest"-cloud- instance-(to-respond) (and which was "received" above by said computing cloud as zero-(and-no)-response." (Klimetschek teaches in Para. [0034] after the user enters the quantities and types of nodes to be used to create the new cloud instance, the application selects configured nodes from the hot spare pool 340 corresponding to the types and quantities specified by the user and the system allows the user for very fast creation of new cloud instances. Each of the nodes desired for the cloud instance was available as narrated in Para. [0026]), and which allows: - (only)-cloud-instance / "fastest"-cloud-instance / host-computer-cloud-instance to provide ("fastest") said Internet application service (to Internet users), as: - "the-(only)-cloud-instance" is (also) the "fastest"-cloud-instance; and - "the-only-one" is (also) _"one" (Note that the third IP address which is received from the server is equivalent to the “first IP address” and thus, Olmsted teaches in Para. [0052] and Internet layer is concerned with assigning unique addresses, known as “IP addresses,” and the virtual-cloud-connector nodes (“VCC nodes”) and a VCC server, components of a distributed system that provides multi-cloud aggregation and that includes a cloud-connector server and cloud-connector nodes that cooperate to provide services that are distributed across multiple clouds and individuals by cloud-computing providers. In addition, larger organizations may elect to establish private cloud-computing facilities in addition to, or instead of, subscribing to computing services provided by public cloud-computing service providers as narrated in Para. [0013] and [0030] and Klimetschek further teaches in Para. [0024] about a cloud instance to include 1 each of an author node, and different quantities of each node type may be included, including zero of one or more types) and
       (iv) said request by the server to said computing cloud (enabling said computing cloud to use-(and-assign-and-save) the IP address of said selected-(one)-fastest-cloud- instance-(to-respond) as the first IP address and (as) the IP address of host computer cloud instance) enables said computing cloud to use: (and-assign-and-save) the IP address of said-selected-(the-only-one)-"fastest'"-cloud-instance-(to-respond) as the first IP address and (as) the IP address of host computer cloud instance (Olmsted teaches in Para. [0028]-[0029] that the web sites provided by hundreds of thousands of different web servers throughout the world and the web sites provided by hundreds of thousands of different web servers (i.e., hosting server) throughout the world and may access high-computational-bandwidth computing services from remote computer facilities for running complex computational tasks and Klimetschek further teaches in Para. [0010]-[0011] significant delay between when additional capacity is needed and when the additional capacity becomes available for use. To help prevent this from occurring, the user may create a pool of hot spare nodes and the application is a web-based application that is accessed using a standard web browser. The user logs into the application and selects an option to create a new hot spare pool) as: - "the-(only)-cloud-instance" is (also) the "fastest"-cloud-instance: and - "the-only-one" is (also) "one" (Olmsted teaches in Para. [0033] application programs and computational systems are developed to run on only a subset of the available operating systems, and can therefore be executed within only a subset of the various different types of computer systems on which the operating systems are designed to run); and 
    (v) said request by said server (to said computing cloud to send to said server, a first IP address corresponding to a cloud instance (of said computing cloud and providing said Internet application service) of said-one-of-the-first-computers) enables said computing cloud to send to said server first IP address of said (selected)- one-(" ")-(the-only-one)-said-cloud-instance (Olmsted teaches in Para. [0028]-[0029] that the web sites provided by hundreds of thousands of different web servers throughout the world and the web sites provided by hundreds of thousands of different web servers (i.e., hosting server) throughout the world and may access high-computational-bandwidth computing services from remote computer facilities for running complex computational tasks Olmsted further teaches in Para. [0065] launch an automated upgrade of the distributed service-based application via input to a single upgrade feature 1510. The system administrator) and further Klimetschek teaches in Para. [0026] about multiple cloud instances (i.e., one or more cloud instances and the new cloud instance and performing any final configurations needed to prepare the cloud instance for use and Klimetschek further teaches in Para. [0024] about a configuration is not necessary. For example, different quantities of each node type may be included, including zero of one or more types (i.e., not less than zero that indicates zero or one or more)).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Klimetschek by providing the method of using a server to said computing cloud enables said computing cloud to receive not-less-than-zero computing instances in a virtual environment ([0024] and [0026]) into the method of assigning unique IP address of Olmsted invention. One would have been motivated to do so since this method involves generating data usable to render a user interface providing options for accessing a digital content development project and the predefined data objects are accessed within the multi-user computing and network services platform. The digital content is generated for instantiating on virtual machines so that the method initiates, develops, and deploys a software application in an integrated development and deployment environment that is entirely provided by a provider network, thus software development activities are provided in an efficient and secure manner.
Response to Arguments
Applicant’s arguments submitted 06/13/2022 (Remarks, Pages 149-190) have been fully considered but they are moot because the arguments do not apply to any of the references being used in the current rejection and thus, a new ground of rejection is made in view of Olmsted in view of Klimetschek. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455     

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455